Exhibit 10.3
FOIA CONFIDENTIAL TREATMENT REQUESTED
PORTIONS OF THIS EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
WV3 Instrument Purchase Agreement 60151
Document No. 10329740
WorldView 3 Instrument Purchase Agreement
60151 by and Between
DigitalGlobe, Inc.
and
ITT Space Systems, LLC

     
Document Number
  10329740
Release Date:
  Aug 24, 2010
Issue/Revision
  Initial Release
Prepared by:
  [**Redacted**]
Approved by:
  [**Redacted**]

RESTRICTION ON USE, PUBLICATION, OR DISCLOSURE OF PROPRIETARY INFORMATION
THIS AGREEMENT AND THE INFORMATION CONTAINED THEREIN ARE CONFIDENTIAL AND
PROPRIETARY TO DIGITALGLOBE AND ITT AND SHALL NOT BE PUBLISHED OR DISCLOSED TO
ANY THIRD PARTY WITHOUT THE EXPRESS WRITTEN CONSENT OF A DULY AUTHORIZED
REPRESENTATIVE OF DIGITALGLOBE AND ITT.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

 



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
Instrument Purchase Agreement
Table of Contents
Terms and Conditions

     
Exhibit 1
  Statement of Work for the WorldView-3 Instrument (“Statement of Work”)
 
   
Exhibit 2
  Milestone Payment and Termination Liability Schedule
 
   
Exhibit 3
  WorldView 3 Instrument Software License Agreement

         
1. DEFINITIONS AND CONSTRUCTION
    1  
1.1. Certain Definitions
    1  
1.2. Other Terms
    4  
1.3. Integration and Construction
    4  
1.4. Headings
    5  
2. SCOPE OF WORK
    5  
2.1. General
    5  
2.2. Contractor Work Commencement
    5  
3. CONTRACT PRICE
    5  
3.1. Contract Price
    5  
3.2. Changes in Contract Price
    5  
3.3. Taxes and Duties
    6  
4. PAYMENT
    7  
4.1. Requests for Payment and Invoices
    7  
4.2. Payment
    7  
4.3. Disputed Amounts
    8  
4.4. Set Off
    8  
4.5. Late Payment
    8  
5. ACCESS TO WORK
    8  
5.1. Facilities
    8  
5.2. No Relief
    9  
5.3. Workers Compensation and Employer’s Liability
    9  
6. DELIVERY
    9  
7. RESERVED
    9  
8. TITLE AND RISK OF LOSS
    9  
9. EXCUSABLE DELAY
    10  
9.1. Excusable Delay Defined
    10  
9.2. Equitable Adjustments
    10  
10. RESERVED
    11  
11. CORRECTIVE MEASURES IN INSTRUMENT AND OTHER CONTRACT DELIVERABLES
    11  
11.1. Notice of Defects
    11  
11.2. Duty to Correct
    11  

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

i



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740

         
12. CHANGES IN SCOPE OF WORK
    12  
12.1. Changes Directed by Customer
    12  
12.2. Changes Requested by Customer
    13  
12.3. Changes Requested by Contractor
    13  
12.4. Pricing of Changes
    13  
12.5. Delays Caused by Customer
    14  
13. PERMITS AND LICENSES; COMPLIANCE WITH LAWS
    14  
13.1. United States Permits, Licenses, and Laws
    14  
13.2. Review of Applications
    14  
13.3. Violation of Law
    14  
14. SUBCONTRACTS
    15  
14.1. Subcontracts
    15  
14.2. No Privity of Contract
    15  
14.3. Assignment of Subcontracts
    15  
15. PERSONNEL AND KEY PERSONNEL
    15  
15.1. Personnel Qualifications
    15  
15.2. Key Personnel Positions
    15  
15.3. Assignment of Key Personnel
    15  
16. CONTRACTOR’S REPRESENTATIONS, COVENANTS, AND WARRANTIES
    16  
16.1. Organization; Good Standing and Qualification
    16  
16.2. Authorization
    16  
16.3. Contractor Warranties for Contract Deliverables
    16  
16.4. Remedies
    18  
17. CUSTOMER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
    18  
17.1. Organization; Good Standing and Qualification
    18  
17.2. Authorization
    19  
17.3. Third Party Intellectual Property
    19  
18. INTELLECTUAL PROPERTY RIGHTS
    19  
18.1. Contractor Furnished / Developed Technology and Data
    19  
18.2. Customer Developed Technology and Data
    20  
18.3. Future Licenses
    20  
18.4. Contractor Intellectual Property Indemnity
    20  
18.5. Customer Intellectual Property Indemnity
    21  
18.6. Source Code Escrow
    21  
18.7. Software License
    21  
18.8. Intellectual Property Representation
    22  
19. INDEMNIFICATION
    22  
19.1. Contractor’s Indemnification
    22  
19.2. Customer’s Indemnification
    23  
19.3. Indemnification Procedures
    23  
19.4. Waiver of Subrogation
    24  
20. RESERVED
    24  
21. INSURANCE
    24  
21.1. General Obligations
    24  
21.2. Launch and In-Orbit Insurance
    25  

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

ii



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740

         
22. DISPUTE RESOLUTION
    25  
22.1. Informal Dispute Resolution
    25  
22.2. Arbitration
    26  
23. LAUNCH SUPPORT AND LAUNCH
    26  
24. CUSTOMER’S RESPONSIBILITIES
    27  
25. FAILURE TO MAKE ADEQUATE PROGRESS
    27  
26. TERMINATION
    27  
26.1. Termination for Customer’s Convenience
    27  
26.2. Termination for Contractor’s Default
    28  
26.3. Termination for Excusable Delay
    29  
26.4. Termination for Right Expiration
    29  
26.5. Termination for Customer’s Default
    29  
26.6. Consequence of Termination; Invoice, Audit
    30  
26.7. Security Interests
    31  
27. GENERAL
    31  
27.1. Assignment
    31  
27.2. Entire Agreement
    32  
27.3. Amendments / Modifications
    32  
27.4. Severability
    32  
27.5. Applicable Law
    33  
27.6. Notices
    33  
27.7. Relationship of the Parties
    33  
27.8. Survival
    34  
27.9. No Third Party Beneficiaries
    34  
27.10. Consent and Approvals
    34  
27.11. No Waiver Remedies
    35  
27.12. Covenant of Good Faith
    35  
27.13. Limitation of Liability
    35  
27.14. Public Announcements
    35  
27.15. Non-Disclosure of Proprietary Information
    35  
27.16. Time Sensitive Delivery
    35  

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

iii



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
WorldView 3 Instrument Purchase Agreement
This Instrument Purchase Agreement, including the Exhibits referenced in
Article 2.1 and incorporated herein, (collectively the “Agreement”) is made and
entered into as of xx August 2010 with an Effective Date of Sept 1, 2010, by and
between DigitalGlobe, Inc., a Delaware corporation with its principal offices
located at 1601 Dry Creek Drive, Suite 260, Longmont, Colorado 80503
(“Customer”), and ITT Space Systems, LLC., a Delaware corporation with its
principal offices located at 1447 St. Paul Street, Rochester, New York, 14621
(“Contractor”). As used in this Agreement, “Party” means either Customer or
Contractor, as appropriate, and “Parties” means Customer and Contractor.
RECITALS
WHEREAS, Customer desires to procure one (1) remote sensing Instrument and
related data, documentation, and services as more specifically set forth in
Exhibit 1 hereto;
WHEREAS, Contractor is in the business of providing instruments and related
data, documentation, and services on a commercial basis;
WHEREAS, Customer is willing to purchase the Instrument and other Work (as such
terms are defined in Section 1) per the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and intending to be legally bound hereby, the Parties agree as
follows:
1. Definitions and Construction
1.1. Certain Definitions
In this Agreement, the following terms shall have the meaning stated hereunder:
(a) “AFFILIATE” means, with respect to an entity, any other entity controlling
or controlled by or under common control with such entity.
(b) “AVAILABLE FOR SHIPMENT” means that the Instrument has successfully passed
all in-plant acceptance tests, has successfully undergone a Pre-Ship Review,
including Customer sign-off, and has been declared ready, by both the Customer
and Contractor, to be shipped to the Space Segment Integrator.
(c) “BUSINESS DAY” means any day other than the following: a Saturday, Sunday,
and any other day on which national banks are authorized to be closed in
Colorado. Unless specified in this Agreement as a “Business Day”, all references
to “day” or “days” shall mean calendar days.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

1



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(d) “CONTRACT DELIVERABLE(S)” has the meaning set forth in Section 3 of
Exhibit 1.
(e) “CONTRACT PRICE” means the firm fixed price set forth in Article 3.1.
(f) “CORRECTION PLAN” means a plan submitted by Contractor that details the
means by which Contractor shall correct a failure to make adequate progress
toward completion of any Work under this Agreement in accordance with
Article 25.
(g) “CRITICAL DESIGN REVIEW” has the meaning set forth in Exhibit 1.
(h) “CFE” means Customer Furnished Equipment and is comprised of the items
detailed in Section 10 of Exhibit 1.
(i) “CUSTOMER PERSONNEL” means Customer employees, consultants or
representatives, or Customer’s consultants’ employees.
(j) “DATA AND DOCUMENTATION” means that data and documentation deliverable by
Contractor pursuant to the requirements of Exhibit 1.
(k) “DEFECT” means; (i) with respect to Deliverable Items, any nonconformance to
or failure to perform in accordance with the specifications and the interface
control documents (ICDs) set forth in this Agreement or applicable exhibits.,
(ii) with respect to Deliverable Services, a failure to meet any requirement set
forth in this Agreement; or (iii) any error, omission, or inconsistency in Data
and Documentation, including engineering reports, test plans, test reports,
specifications, and drawings, set forth in or required by this Agreement.
(l) “DELIVERABLE ITEM(S)” means any and all of the items listed as deliverable
in the Agreement or an applicable Exhibit
(m) “DELIVERABLE SERVICE(S)” means the services set forth in the Agreement or an
applicable Exhibit of Exhibit 1.
(n) “DELIVERY DATE(S)” means, with respect to any Deliverable Item, the delivery
date set forth in Exhibit 1.
(o) “DELIVERY SCHEDULE” means the schedule for Delivery of the Work as set forth
in the Agreement or an applicable Exhibit
(p) “DEMAND” means, in the context of Article 25, a demand made by Customer to
Contractor for Contractor to provide a Correction Plan in the event Contractor
is failing to make adequate progress in the performance of this Agreement.
(q) “EXCUSABLE DELAY” has the meaning set forth in Article 9.
(r) “EXHIBITS” means any and all exhibits, and any appendices thereto, to this
Agreement, which are attached hereto and incorporated herein.
(s) “FINAL ACCEPTANCE” of a Contract Deliverable has the meaning set forth in
Exhibit 1.
(t) “FIRST MILESTONE PAYMENT” means the first Milestone Payment identified in
Exhibit 2.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

2



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(u) “INTERFACE CONTROL DOCUMENT(S)” or “ICD” means the technical specifications
for the interoperability between systems.
(v) “INSTRUMENT” means the remote sensing instrument system to be designed,
developed and constructed by Contractor and delivered to Customer as
specifically set forth in Exhibit 1.
(w) “INSTRUMENT DELIVERY” means Initial Acceptance as defined in Exhibit 1.
(x) “INSTRUMENT FLIGHT SOFTWARE” means all software, firmware, and programmable
device code, developed and installed by Contractor in the Instrument to perform
the house-keeping functions, operate the instrument and communicate with the
Satellite as more specifically set forth in Exhibit 1.
(y) “INSTRUMENT PERFORMANCE SPECIFICATIONS” means the technical specifications
set forth in Exhibit 1.
(z) “INTELLECTUAL PROPERTY” means all algorithms, inventions, drawings technical
data, works of authorship, mask works, technical information, computer software
designs, methods, concepts, layouts, software, software codes, (in any form
including source code and executable or object code), works of authorship,
inventions (whether or not patented or patentable), network configurations and
architectures, specifications, techniques, processes, data bases and data
collections, protocols, processes, technical data and documentation, and similar
matter in which an Intellectual Property Right may exist, which shall include,
but not be limited to, technical analyses and reports, test plans, all
interfaces between units, test reports, parts lists, anomaly reports and
resolution, as built lists, and other program documentation, to review the
design, satisfy requests from the U.S. Government for information, prepare
operational documentation, to operate the Instrument following Launch, and to
make repairs or modifications as necessary.
(aa) “INTELLECTUAL PROPERTY RIGHTS” means all common law and statutory
proprietary rights, including patent, patent application, patent registration,
copyright, trademark, service mark, trade secret, mask work rights, moral
rights, data rights and similar rights existing from time to time under the
intellectual property Laws of the United States, any state or foreign
jurisdiction or international treaty regime related to Intellectual Property.
(bb) “LAUNCH” means, with respect to the Satellite, including the Instrument,
the intentional ignition of any of the launch vehicle rocket motors.
(cc) “LAUNCH SUPPORT SERVICES” has the meaning set forth in Exhibit 1.
(dd) “LAW” OR “LAWS” means any laws, including rules, regulations, codes,
injunctions, judgments, orders, ordinances, decrees, rulings, and charges
thereunder, of any federal, state, local or municipal government of any country
(and all agencies thereof) having jurisdiction over any portion of the Work.
(ee) “LOSSES” means all losses, liabilities, damages, royalty payments and
claims, and all related costs and expenses (including reasonable legal fees and
disbursements and costs of investigation, expert fees, litigation, settlement,
judgment, interest, and penalties).
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

3



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(ff) “MATERIAL ADVERSE EFFECT” means any material adverse change in (i) the
legality, validity, or enforceability of this Agreement or (ii) the ability of
Customer or Contractor to perform this Agreement.
(gg) “MILESTONE” means a portion of the definitive, measurable Work upon
completion of which a payment is to be made in accordance with Exhibit 2.
(hh) “MILESTONE CERTIFICATE” has the meaning set forth in Article 4.
(ii) “MILESTONE PAYMENT” means any of those payments listed as specific
Milestone Payments in Exhibit 2.
(jj) “PRELIMINARY DESIGN REVIEW” has the meaning assigned in Exhibit 1.
(kk) “PRE-SHIP REVIEW” shall have the meaning ascribed to it in Exhibit 1.
(ll) “SATELLITE” has the meaning set forth in Exhibit 1.
(mm) “SOFTWARE LICENSE” means the terms governing the use of the ITT software as
specified in the Software License Agreement (Exhibit 3).
(nn) “SPACE SEGMENT INTEGRATOR” or “SSI” means the party designated by
DigitalGlobe facilitating the placement of the Instrument into the Satellite.
DigitalGlobe designates Ball Aerospace and Technology Corporation as the SSI.
(oo) “TERMINATION LIABILITY AMOUNT(S)” means the amounts listed as Termination
Liability Amounts in Exhibit 2.
(pp) “WORK” means all design, development, construction, manufacturing, labor,
services, and acts by Contractor and its subcontractors, including, tests to be
performed, and any and all Contract Deliverables, including the Instrument,
Instrument Flight Software, Data and Documentation, training, and equipment,
materials, articles, matters, services, and things to be furnished and rights to
be transferred under this Agreement, or any subcontract entered into by
Contractor, all as further described in Exhibit 1.
1.2. Other Terms
Other terms in this Agreement are defined in the context in which they are used
and shall have the meanings there indicated.
1.3. Integration and Construction
The documents listed below in this Article 1.3, including any Attachments,
Schedules, and Annexes referenced therein constitute this Agreement and shall be
deemed to constitute one fully integrated agreement between the Parties. In the
event of any conflict or inconsistency among the provisions of the various
documents of this Agreement, such conflict or inconsistency shall be resolved by
giving a descending level of precedence to the documents in the order set forth
below:

  (a)  
Terms and Conditions of this Agreement
    (b)  
Exhibit 1: Statement of Work
    (c)  
Exhibit 2: Milestone Payment and Termination Liability Schedule
    (d)  
Exhibit 3: Software License Agreement
    (e)  
Exhibit 4: Non-disclosure Agreement

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

4



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
1.4. Headings
The Article headings are for convenience of reference only and shall not be
considered in interpreting the text of this Agreement.
2. Scope of Work
2.1. General
(a) In accordance with the requirements of this Agreement, Contractor shall
provide and Customer shall purchase the Work.
(b) Contractor shall furnish and perform the Work in accordance with the
provisions of this Agreement and in the manner specified in the following
documents:

  (1)  
Exhibit 1: Statement of Work
    (2)  
Exhibit 2: Milestone Payment and Termination Liability Schedule
    (3)  
Exhibit 3: Software License Agreement

(c) Contract Line Items. The contract line items under the contract shall be:

  (1)  
CLIN 1: Instrument
    (2)  
CLIN 2: Data and Documentation
    (3)  
CLIN 3: Services (to be executed under separate agreement)

2.2. Contractor Work Commencement
Contractor shall commence the Work in compliance with the requirements of this
Agreement and will use reasonable efforts to perform sufficient Work to maintain
the Delivery Dates for the Deliverable Items, Deliverable Data and
Documentation, and Deliverable Services. Such Work shall be comprised of the
completion or provision, as the context indicates, of the items more
specifically described in Exhibit 1.
3. Contract Price
3.1. Contract Price
The total Contract Price for the Instrument, Data and Documentation, and all
other Work required to be provided by Contractor under this Agreement is the
Firm-Fixed-Price (“FFP”) amount set forth in Exhibit 2.
3.2. Changes in Contract Price
This is a FFP Agreement. Except as otherwise expressly provided in this
Agreement, the Contract Price is not subject to any escalation or to any
adjustment or revision.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

5



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
3.3. Taxes and Duties
(a) Taxes: All taxes and similar assessments, levies, and government-imposed
obligations arising with respect to any Contract Deliverables and/or support
services (except for Contractor’s income or franchise taxes) shall be the
obligation of and be paid by Customer whether such taxes become due upon any
payments under the Agreement or upon a future tax assessment as a result of an
audit, or other event or notification by the relevant tax authority. For this
purpose and unless otherwise indicated below, taxes shall mean and include any
and all taxes imposed by the U.S. and its states and localities, sales and use,
value added (including reverse charge value added tax), turnover, import duty,
import Value Added Tax (“VAT”), property, excise, privilege or other fees,
duties or taxes assessed by the sale, ownership, or use of the Contract
Deliverable(s), support services, and any goods provided under this Agreement.
(b) Sales and Use Taxes: All applicable payments for sales and use taxes shall
be collected from Customer by Contractor and remitted to the appropriate taxing
authority in the legally defined time frame determined by said taxing authority.
To the extent that Customer determines that it is exempt from any sales and use
tax(es), Customer shall provide the Contractor with the applicable and executed
exemption certificate.
(c) Sales Tax Exemption: Certain Contract Deliverables are tangible personal
property and may be subject to Sales and Use Tax unless a properly completed
Resale or Sales Tax Exemption Certificate is provided by Customer to Contractor.
Customer agrees to reimburse Contractor for tax, interest, and any penalty
assessed by any taxing authority where the claim for exemption is denied or
where the non-recurring engineering services are taxable as sales.
(d) Licenses, Gross Receipts, Business and Occupation Taxes: Each Party will be
responsible for its own licenses, gross receipts (with the exception of any
sales taxes referred to as gross receipts), and business and occupation taxes.
(e) Property Taxes: Each Party will be responsible for property taxes due on
property owned by the respective Party with the exception of any assessed
property that constitutes a Contract Deliverable. Customer will be responsible
for any property taxes on Contract Deliverables.
(f) Other Taxes: Each Party will be responsible for its own corporate income or
franchise taxes based upon income and/or net worth.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

6



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
4. Payment
4.1. Requests for Payment and Invoices
(a) Customer shall make Milestone Payments, and any other required payments
under this Agreement to Contractor in accordance with this Article 4.1 and
Exhibit 2 as applicable.
(b) The Parties have agreed upon a payment and termination liability schedule
set forth in Exhibit 2. Customer shall pay Contractor upon successful completion
of each Milestone and submission of a corresponding invoice as described herein.
Contractor shall prepare and deliver to Customer an invoice accompanied by a
milestone certificate in the form of Annex I to Exhibit 2 hereto (the “Milestone
Certificate”) and such reasonable and appropriate supporting data requested by
Customer. Subject to the foregoing, Customer shall sign each Milestone
Certificate to signify Customer’s agreement that the applicable Milestone has
been completed. A Milestone shall not be regarded as completed, and no payment
shall be made, until all the Work required under the particular Milestone has
been completed and documented in accordance with applicable specifications and
procedures and all the relevant documentation and training required under this
Agreement for such Milestone has been provided to Customer’s reasonable
satisfaction. In the event that Customer does not agree that a Milestone has
been completed, Customer shall notify Contractor in writing within ten
(10) Business Days of receipt of the Milestone Certificate. If it is determined
by Customer, in its sole discretion, that Contractor has not completed the
Milestone as specified in Exhibit 2, Customer may withhold the payment in full.
Said withholding of payment, to the extent it is disputed by Contractor, shall
be subject to the disputes process identified in Article 4.3 (Disputed Amounts).
(c) Contractor shall telefax, electronically mail, mail (overnight or return
receipt requested) or hand-deliver signed copies of each invoice and
accompanying certificate and any supporting data to:

         
 
  DigitalGlobe, Inc.  
Address:
  1601 Dry Creek Drive  
 
  Suite 260  
 
  Longmont, CO 80503  
 
     
Contact:
  Finance Department  
Fax:
  [**Redacted**]

4.2. Payment
(a) Subject to the provisions of Article 4.1, Customer shall make, in full, each
Milestone Payment within [**Redacted**], unless otherwise specified in
Exhibit 2, after receipt of invoice. Said Milestone Payment(s) shall be made via
wire transfer or Electronic Funds Transfer to the following bank account as
applicable:
[**Redacted**]
(b) In the event of anticipated early completion by Contractor of a Milestone in
advance of such Milestone completion date as set forth in Exhibit 2, Contractor
may invoice for Milestone(s) completed in advance of the Milestone completion
date so long as Contractor provides Customer with no less than thirty (30) days
prior notice of the anticipated completion date to allow Customer time to
arrange for payment of the applicable Milestone. Customer reserves the right to
limit early payments to no more than [**Redacted**] in advance of the then
applicable payment schedule.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

7



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
4.3. Disputed Amounts
(a) If Customer does not agree that the Milestone associated with an invoice has
been satisfactorily completed, Customer shall give written notice to Contractor
within ten (10) Business Days after receipt by Customer of a Milestone
Certificate. Upon receipt of such notice, and to the extent that Contractor
disputes said notice, the Parties’ respective Program Managers shall meet and
use good faith efforts to resolve such disagreement.
(b) If the Parties’ Program Managers fail to resolve such disagreement within
thirty (30) days after receipt by Customer of the Milestone Certificate, each
Party will designate a member of their respective executive teams to meet to
resolve the dispute within fifteen (15) days after the aforementioned thirty
(30) days. In the event the designees cannot resolve such disagreement, the
senior executive officers of the Parties shall meet to resolve the dispute.
(c) In the event the senior executive officers cannot resolve such dispute
within fifteen (15) days of the aforementioned fifteen (15) days (within 60 days
of receipt of Milestone Certificate), either Party may seek resolution of such
dispute pursuant to Article 22.2. In any event, such unresolved dispute shall be
referred to arbitration pursuant to Article 22.2.
4.4. Set Off
In the event one Party has not paid the second Party any amount that is due and
payable to the second Party under this Agreement, such second Party shall have
the right to set off the undisputed amount against payments due under this
Agreement to the first Party.
4.5. Late Payment
For any undisputed payment under this Agreement that is overdue, the Party
entitled to such payment shall also be entitled to [**Redacted**]. This remedy
[**Redacted**]. Late payment charges will be billed on a separate invoice.
5. Access to Work
5.1. Facilities
(a) Contractor shall provide Customer Personnel reasonable access to all Work
(including work-in-progress, documentation, and testing) at the facilities of
Contractor and, its subcontractors as set forth in Exhibit 1, during regular
business hours, or such other times as Work is being performed under this
Agreement. Said access shall be subject to the procedures and requirements of
the Contractor or its subcontractors, as applicable, and shall not unreasonably
interfere with such Work. Customer’s access to Work shall be coordinated through
the Contractor’s program office.,
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

8



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(b) Customer Personnel visiting any facility of Contractor or a subcontractor
(i) will abide by Contractor’s security regulations and/or those of its
subcontractors and any and all applicable Laws of the jurisdiction in which a
Contractor or subcontractor facility is located; (ii) will abide by all
applicable Laws and Articles under this Agreement regarding its use of any
information, including any confidential/proprietary information, received in
connection with the access provided hereunder only in the performance of this
Agreement; and (iii) will not remove any data, documents, materials, or other
items from any facility of the Contractor or its subcontractors (other than Data
and Documentation and other documents delivered to Customer Personnel for
Customer’s use and with no requirement to return to Contractor) without the
consent of Contractor’s Program Manager. The Customer shall execute any standard
non-disclosure agreement that is necessary for access to a subcontractor’s
facility.
5.2. No Relief
The inspection, examination, observation, agreement to or approval, waiver or
deviation by either Party with respect to any design, drawing, specification, or
other documentation produced under this Agreement shall not relieve the other
Party from fulfilling its contractual obligations. Nor will the above actions
result in any liability being imposed on the other Party, unless and to the
extent such waiver, deviation, agreement, or approval specifically provides in
writing for such relief to either Party or such imposition of liability on
either Party.
5.3. Workers Compensation and Employer’s Liability
Contractor and Customer shall maintain worker’s compensation and employer’s
liability insurance covering all employees of Contractor and Customer engaged in
the performance of this Agreement for claims arising under any applicable
Worker’s Compensation and Occupational Disease Acts. Contractor and Customer
shall maintain certificates evidencing such insurance available for review upon
request.
6. Delivery
Contract Deliverables listed in Exhibit 1 shall be delivered by Contractor to
the destinations specified in Exhibit 1 on or before the dates (“Delivery
Dates”) specified in said Exhibit. Delivery Dates may be adjusted in accordance
with this Agreement.
7. RESERVED
8. Title and Risk of Loss
Transfer of title to and risk of loss for the Instrument, as detailed in
Section 3.1 of Exhibit 1, shall pass to the [**Redacted**], as defined in
Article 1.1. Transfer of title to and risk of loss for each of the Deliverable
Items listed in Section 3.1 of Exhibit 1, excluding the Instrument, shall pass
to Customer [**Redacted**] as indicated in Section 3.1 of Exhibit 1. Any title
transferred under this Agreement shall be free and clear of all liens and
encumbrances of any kind. Contractor shall purchase insurance covering the
period between completion of the post-shipment Instrument testing at the SSI
facility and launch under separate agreement. Customer shall reimburse
Contractor for the total costs of the required insurance.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

9



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
9. Excusable Delay
9.1. Excusable Delay Defined
(a) With respect to Contractor’s performance of its obligations under this
Agreement, an “Excusable Delay” shall be any delay in the performance of the
Work due to any cause beyond Contractor’s reasonable control including, but not
limited to: war, outbreak of national hostilities, invasion or sabotage,
Government sovereign acts; fire, earthquake, flood, epidemic, explosion, or
quarantine restriction; strike or work slow down; freight embargoes; acts of
God; any subcontractor delay due to any of the foregoing events; provided
written notice is given to Customer, in writing, within ten (10) Business Days
after Contractor shall have first learned of the occurrence of such an event.
Notwithstanding the foregoing, failure by Contractor to provide such notice
shall not prevent such an event from qualifying as an Excusable Delay provided
Customer’s Program Manager has actual notice of such event by means of publicly
and commonly available sources (i.e. national or global coverage of major
natural disaster) prior to Customer suffering any prejudice from Contractor’s
failure to provide such notice. Such notice to be provided by Contractor, as
required by the preceding provisions, shall include a detailed description of
the portion of the Work known to be affected by such delay. In all cases,
Contractor shall use reasonable efforts to avoid or minimize and/or work around
such delay through the implementation of any work-around plans, alternate
sources, or other means Contractor may utilize or expect to utilize to minimize
a delay in performance of the Work. Contractor shall also provide Customer
prompt written notice when the event constituting an Excusable Delay appears to
have ended. This Article 9, including reliance on Excusable Delay, is only
applicable to Contractor. Delays applicable to Customer are set forth in
Article 12.5.
(b) In the event Customer disputes the Excusable Delay, Customer shall inform
Contractor in writing within ten (10) Business Days from the date of receipt of
written notice of the event constituting an Excusable Delay and, if the Parties
have not resolved the dispute within ten (10) Business Days of Contractor’s
receipt of written notice from Customer, the dispute shall be resolved pursuant
to Article 22.
9.2. Equitable Adjustments
(a) In the event of an Excusable Delay under Article 9.1, there shall be an
equitable adjustment made to the Delivery Schedule and Delivery Dates as set
forth in Exhibit 2, as well as any interim schedule events set forth in
Exhibit 1; provided, however, Contractor acknowledges and agrees that the
occurrence of an Excusable Delay shall not entitle Contractor to an increase in
the Contract Price.
(b) In the event of an adjustment in the Delivery Date of the Instrument due to
an Excusable Delay, there shall be an adjustment in the Delivery Date of the
Instrument as well as interim schedule events only to the extent such Delivery
Date or schedule is impacted by the Excusable Delay.
(c) Customer may terminate this Agreement pursuant to Article 26.3 when it
becomes known that the aggregate of Contractor’s Excusable Delays will exceed
[**Redacted**]. Any dispute between the Parties as to the aggregate of Excusable
Delay shall be subject to procedures set forth in Article 22.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

10



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
10. Reserved
11. Corrective Measures in Instrument and Other Contract Deliverables
11.1. Notice of Defects
(a) Customer shall notify Contractor within [**Redacted**] Business Days in
writing when Customer becomes aware of a Defect existing in any Contract
Deliverable or component part thereof. Said Defect shall be capable of being
demonstrated to Contractor. In the event Contractor disagrees with Customer or
Customer Personnel as to the existence or nature of a Defect, Contractor shall
so advise Customer in writing. In such event, the Parties shall negotiate in
good faith to determine what Defect, if any, exists and any action required to
remedy such Defect. Except to the extent written waivers are made, Customer’s
failure to notify Contractor of any Defect shall not constitute a waiver of any
rights of Customer or obligations of Contractor under this Agreement with
respect to any such Defects.
(b) Contractor shall advise Customer as soon as practicable by telephone or
e-mail and confirm in writing any event, circumstance, or development that
materially threatens the quality or performance of any Contract Deliverables, or
threatens the Delivery Dates established therefore.
(c) Without limiting the generality of the foregoing, if the data available from
the Instrument shows that the Instrument contains a Defect, Contractor shall
promptly inform Customer of such Defect.
11.2. Duty to Correct
(a) Without limiting the obligations of Contractor or the rights of Customer
under this Agreement, prior to Final Acceptance, Contractor shall, at its
expense, promptly correct any Defect related to any Contract Deliverable or
component thereof that Contractor or Customer discovers during the course of the
Work. The duty to correct is not waived regardless of prior payments, and
notwithstanding that a payment may have been made in respect thereof, and
regardless of prior reviews, inspections, approvals, or acceptances (with the
exception of waivers and deviations previously agreed-upon). This provision is
subject to the right of Contractor to have any items containing a Defect
returned at Contractor’s expense to Contractor’s facility for Contractor to
verify and correct the Defect.
(b) Contractor shall fulfill the foregoing obligations at its own cost and
expense, including all costs arising from charges for packaging, shipping,
insurance, taxes, and other matters associated with the corrective measures,
unless it is reasonably determined after investigation that Customer directly
caused the Defect in question, in which case Customer shall pay all such costs.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

11



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(c) If Contractor fails to correct any material Defect with respect to the
Instrument prior to Satellite Launch or with respect to any other Contract
Deliverable within a reasonable time after notification from Customer; and after
the Parties have followed the provisions of Article 11.1 above;, then, with the
prior written consent of Contractor (said consent not to be unreasonably
withheld), Customer may, by separate contract or otherwise, correct or replace
such items or services and Contractor shall pay to Customer the reasonable cost
of such correction or replacement. In the event of any dispute regarding the
above, Article 22.2 shall apply. The amount payable by Contractor shall be
verified at Contractor’s request by an internationally recognized firm of
accountants appointed by Contractor.
(d) Contractor may at its option, either correct the Defect or seek a waiver.
Notwithstanding anything herein to the contrary, in the event there is a total
loss of the Instrument(s) prior to Delivery such that the Delivery of the
Instrument(s) would be delayed by more than [**Redacted**], then Customer shall
have the option of either requiring that Contractor replace the Work up to the
point of loss at Contractor’s sole expense or return to Customer all payments
made by Customer as of the date of the loss.
(e) This duty to correct does not apply to CFE.
12. Changes in Scope of Work
12.1. Changes Directed by Customer
(a) Subject to paragraphs (b), (c) and (d) below, Customer shall be entitled to
direct changes to the Instrument during the performance of this Agreement when
any such changes are necessary for the Instrument to [**Redacted**]. Any
[**Redacted**] requiring a change to the Instrument between or among these items
must be demonstrated to be of such magnitude that a failure to proceed with the
change could be reasonably expected have a material effect on the performance of
the Instrument or the overall mission. The Parties will agree upon the scope,
implementation, and technical direction of any change prior to proceeding with
said change.
(b) Any change directed by Customer as described in paragraph (a) above shall be
submitted in writing to Contractor. Contractor shall respond to such directed
change in writing to Customer within [**Redacted**] after such directed change
and shall include in such response the details of the impact of such change on
the Contract Price, Delivery Schedule, Instrument Performance Specifications, or
other terms of this Agreement.
(c) Customer shall notify Contractor in writing, within [**Redacted**] after
receipt of Contractor’s response, whether or not Customer agrees with and
accepts Contractor’s response. If Customer agrees with and accepts Contractor’s
response, Contractor shall proceed with the performance of this Agreement as
changed immediately upon the execution by both Parties of an Amendment
reflecting such changes.
(d) If the Parties cannot agree on a reasonable price or revised Delivery
Schedule, Instrument Specifications, or other item, as occasioned by Customer’s
directed change, and Customer still desires the directed change, Customer shall
direct Contractor to proceed with the change and Customer shall pay Contractor’s
proposed price and accept the revised Delivery Schedule or Instrument
Specifications or other item pending any decision to the contrary under
Article 22. Contractor shall proceed with the Work as changed and Customer may
dispute the reasonableness of the proposed price, revised Delivery Schedule, or
performance specification under Article 22. In the event it is determined
pursuant to such dispute resolution or by the Parties’ mutual written agreement
that Customer is entitled to a full or partial refund of amounts paid under this
paragraph (d), Customer shall be entitled to interest on such refunded amounts,
such interest running from the date of payment by Customer to the date of refund
at the [**Redacted**].
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

12



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
12.2. Changes Requested by Customer
In the event Customer desires to change the scope of work, the Delivery
Schedules, or any other term of this Agreement, Customer shall submit a detailed
description of the requested change to Contractor. Contractor shall respond
within [**Redacted**] Business Days, with its proposal for adjustments to the
Contract Price, Delivery Schedule, and any other term of this Agreement. Subject
to mutual agreement, the Contract Price, Delivery Schedule, and/or any other
affected term of this Agreement shall be modified to incorporate the mutually
agreed upon change. If the Parties establish and agree that an advance target
price is sufficient to initiate Work on the Customer requested change, the
Contractor shall proceed with the Work as modified. In such circumstances, the
final determination of the price, schedule, and any other affected term will be
agreed upon on/before [**Redacted**] days after any decision to proceed.
12.3. Changes Requested by Contractor
(a) Subject to paragraphs (b) and (c) below, Contractor may request, during the
performance of this Agreement, any change within the general scope of this
Agreement, including any change that will add or delete Work, affect the design
of the Instrument, change the method of shipping or packing, or the place or
time of Delivery, or will affect any other requirement of this Agreement.
(b) Any changes as described in paragraph (a) above requested by Contractor
shall be submitted in writing to Customer at [**Redacted**] prior to the
proposed date of the change. If such Contractor requested change causes an
increase or decrease or other impact in the Contract Price, Delivery Schedule,
Instrument Specifications, or other terms of this Agreement, Contractor shall
submit, with such request, a written proposal identifying such change and the
impact thereof on the Contract Price, Delivery Schedule, Instrument
Specifications, or other terms of this Agreement.
(c) Customer shall notify Contractor in writing, within [**Redacted**] after
receipt of the requested change proposal, whether or not Customer agrees with
and accepts such change and the price/schedule/performance or other impact
thereof. If Customer agrees with and accepts Contractor’s requested change and
such impact thereof, Contractor shall proceed with the performance of this
Agreement as changed.
12.4. Pricing of Changes
When calculating the change in the Contract Price caused by changes in the Work
pursuant to this Article 12, such calculation shall be consistent with
[**Redacted**].
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

13



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
12.5. Delays Caused by Customer
(a) In the event Customer creates a delay by failure to act in a timely manner,
or by an action that in some way prevents or impedes Contractor from making
progress, including, but not limited to Customer’s failure to provide CFE and/or
services in accordance with this Agreement’s requirements, the Parties shall
agree upon an equitable adjustment in the affected terms (including price) of
this Agreement under this clause to the extent of the schedule delay that
Customer is specifically responsible for causing.
(b) In the event Customer reasonably withholds acceptance and/or approvals, a
delay shall not be deemed to have been caused by Customer. In the event such
withholding of acceptance and/or approvals is unreasonable, a delay shall be
deemed to have been caused by Customer to the extent, but only to such extent,
that such an act has caused the delay to the Delivery Schedule. This
Article 12.5 is the only remedy for Contractor for Customer-caused delays.
13. Permits and Licenses; Compliance with Laws
13.1. United States Permits, Licenses, and Laws
(a) Contractor shall, at its own expense, obtain all United States Government
approvals, permits, and licenses, including any required for export from or
import into the United States, as may be required for its performance of the
Work.
(b) Contractor shall, at its expense, perform the Work in accordance with all
applicable Laws of the United States and the conditions of all applicable United
States Government approvals, permits, or licenses.
13.2. Review of Applications
(a) Contractor shall review with Customer any application relating to import or
export that Contractor makes to any government department, agency, or entity for
any approval, permit, license, or agreement, as may be required for performance
of the Work, prior to submission of such application. Contractor shall provide
Customer a minimum of [**Redacted**] to review such application prior to
submission to such governmental entity, and Contractor shall in good faith
consider and accommodate any comments and proposed revisions made by Customer
for incorporation into such application.
(b) Customer shall reasonably cooperate with Contractor in Contractor’s efforts
to procure all such approvals, permits, licenses, and agreements.
13.3. Violation of Law
Customer shall not be responsible in any way for the consequences, direct or
indirect, of any violation by Contractor, its subcontractors, or their
respective Affiliates or associates of any U.S. Laws or Laws of any country
whatsoever. Contractor shall not be responsible in any way for the consequences,
direct or indirect, of any violation by Customer, its subcontractors, or their
respective Affiliates or associates of any U.S. Laws or Laws of any country
whatsoever.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

14



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
14. Subcontracts
14.1. Subcontracts
To the extent permitted under the relevant subcontract and subject to the
subcontractor’s written approval and Customer’s execution of any
subcontractor-required non-disclosure agreement, Contractor will provide, upon
Customer’s reasonable request, copies of the technical content of the
subcontract.
14.2. No Privity of Contract
Nothing in this Agreement shall be construed as creating any contractual
relationship between Customer and any of Contractor’s subcontractors. Contractor
is fully responsible to Customer for the acts or omissions of its subcontractors
and all persons used by Contractor or any of its subcontractors in connection
with performance of the Work. Except as provided for in Article 9, any failure
by any of Contractor’s subcontractors to meet their obligations to Contractor
shall not constitute a basis for Excusable Delay and shall not relieve
Contractor from meeting any of its obligations under this Agreement. Customer’s
acknowledgment of any of Contractor’s subcontractors shall not relieve
Contractor from any obligations or responsibilities under this Agreement.
14.3. Assignment of Subcontracts
In accordance with Exhibit 1, Contractor shall make reasonable efforts in
negotiating its subcontracts to include an assignment clause that would enable
the assignment of Contractor’s subcontract(s) in the event of a properly
executed termination under this Agreement. Upon said termination of this
Agreement and to the extent that Contractor has the legal and contractual right
under the subcontract to do so, upon Customer’s written request, Contractor
shall promptly assign said subcontract.
15. Personnel and Key Personnel
15.1. Personnel Qualifications
Contractor shall assign properly qualified and experienced personnel to the
program contemplated under this Agreement, and Contractor shall use reasonable
efforts to retain such personnel on Customer’s program for the duration of such
program.
15.2. Key Personnel Positions
Contractor key personnel (“Key Personnel”) shall be the personnel set forth in
Exhibit 1.
15.3. Assignment of Key Personnel
(a) Contractor will assign individuals from within Contractor’s organization to
the Key Personnel positions to carry out the Work.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

15



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(b) Key Personnel will be familiar with programs similar to Customer’s program.
(c) Contractor’s initial assignment or reassignment of Key Personnel positions
shall be as set forth in Section 4.2 of Exhibit 1.
(d) Any objections that Customer may have with any of Contractor’s Key Personnel
shall be addressed as set forth in Section 4.2 of Exhibit 1.
16. Contractor’s Representations, Covenants, and Warranties
16.1. Organization; Good Standing and Qualification
Contractor represents that:
(a) it is a corporation duly organized, validly existing and in good standing
under the Laws of Delaware;
(b) it has all requisite power and authority to own and operate its material
properties and assets and to carry on its respective business as now conducted
in all material respects; and
(c) it is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a Material Adverse
Effect.
16.2. Authorization
Contractor represents that:
(a) it has all requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement;
(b) the execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action of Contractor and do not conflict
with any other agreement or obligation to which it is a party or which binds its
assets; and
(c) this Agreement is a valid and binding obligation of Contractor, enforceable
in accordance with its terms, except Contractor makes no representation or
warranty as to the enforceability of remedies due to applicable bankruptcy,
insolvency, moratorium, reorganization, or similar laws relating to or affecting
the enforcement of creditor’s rights or by reason of general principles of
equity.
16.3. Contractor Warranties for Contract Deliverables
(a) Instrument (Pre-Launch): [**Redacted**], Contractor warrants that the
Instrument (excluding CFE) furnished under this Agreement shall comply with the
requirements of Exhibit 1 and be free from Defects (other than Defects waived in
writing by the Customer). If the Customer becomes aware of a Defect, Customer
shall notify Contractor within [**Redacted**] Business Days after discovery by
Customer of the Defect. Except for Contractor’s obligations set forth in
paragraph (b) immediately below, the warranty herein shall immediately expire
upon Launch of the Satellite.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

16



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(b) Instrument(s) (Post-Launch): Immediately upon Launch, Contractor’s
obligation to correct any Defect in the Instrument(s) or components thereof
(excluding CFE) is limited to using reasonable efforts to correct any Defect in
the Instrument if, and to the extent that, such Defect may be corrected by
transmitting Satellite commands and/or transmitting modifications in the
Instrument flight software in order to mitigate or eliminate the operational
[**Redacted**] following Instrument Final Acceptance.
(c) Other Contract Deliverables: With respect to all remaining Deliverable Items
listed in Section 3.1 of Exhibit 1, Contractor warrants that said Deliverable
Items shall be free from Defects (other than those Defects waived by Customer)
for a period of [**Redacted**] following the acceptance of the final version of
the Deliverable Item.
(d) Services: Contractor warrants that it will perform all services related to
the Work in accordance with Contractor’s standards and practices for work
similar in type, scope and complexity of the Work.
(e) Data and Documentation: With respect to Data and Documentation, Contractor
warrants that said Data and Documentation shall be free from material errors or
omissions related to the operation of the Customer’s Instrument, for
[**Redacted**] following acceptance of the final version of the Deliverable Data
and Documentation.
(f) Contractor’s obligations under this warranty are, at the Contractor’s sole
discretion, limited to inspection of the Contract Deliverable and repair or
replacement of the Contract Deliverable. It is understood that such a warranty
repair does not renew the warranty term for the Contract Deliverable.
Notwithstanding the foregoing: (i) the warranty term for the Contract
Deliverable (or portion thereof) being repaired or replaced shall be tolled
during the period of such repair; and (ii) where a warranty repair involves a
portion of the Contract Deliverable, and the remaining portion of the Contract
Deliverable cannot be effectively tested and or utilized during the period of
repair, then the warranty term for the remaining portion of the Contract
Deliverable shall be tolled during such period of repair. Contractor’s
obligations hereunder are expressly conditioned upon the following terms:

  (1)  
In the event that the Contract Deliverable does not contain a Defect, Customer
shall reimburse Contractor for all reasonable expenses incurred during the
warranty determination.

  (2)  
This warranty does not apply to any portion of CFE or to any Contract
Deliverable or portion thereof that in any way has been repaired, altered, or
otherwise affected in any manner by any act of Customer or its subcontractor(s)
so as to affect the condition or performance of the Contract Deliverable or any
Contract Deliverable or portion of the Contract Deliverable that shall have been
subject to misuse, abuse, alteration, improper handling, improper testing or
installation by Customer or its subcontractors, whether by accident or other
cause.

  (3)  
Before any Contract Deliverable is returned to the Contractor, Customer shall
obtain written authorization from the Contractor. Customer assumes the
responsibility for any/all unauthorized shipments. In the event that Contractor
repairs or replaces any part under this warranty, the cost of shipping the part
will be borne by the Contractor.

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

17



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(g) This warranty does not extend to any customers or clients of Customer.
(h) Contractor represents that the Government Furnished Equipment (GFE) set
forth in Section 9.11 of the SOW and required for the testing or completion of
the Deliverables will be available to meet the Schedule. If any GFE is not
available to meet the Schedule, Contractor agrees that it will replace or find a
suitable substitute for the GFE at no cost to Customer and no change to the
Schedule or the Contract Price.
16.4. Remedies
(a) Notwithstanding anything to the contrary herein, Customer shall have the
right at any time during the period of the warranties set forth in this
Article 16 to require that any Work not conforming in all material respects to
this Agreement be promptly corrected or replaced at Contractor’s expense with
conforming Work. This is not a fix all failures warranty. This warranty does not
cover reimbursement for expenses for labor in gaining access to the instrument
to allow removal and installation of defective products.
(b) Contractor shall correct errors, including modifying code and making
operational modifications, in accordance with Article 11.2. Either Party shall
in a timely manner provide the other Party with access to engineering, software
and operations support personnel, including and/or involving such other Party’s
subcontractors and vendors, where feasible, for the purpose of resolving errors,
problems, or issues relating to any Contract Deliverable to be delivered
pursuant to this Agreement. After lapse of the warranty period specified in
Article 16.3 for the duration of the operational life of the Instrument, the
parties agree to enter into a time and materials agreement for such services as
the parties may agree upon after the date hereof.
(c) Under no circumstances, shall Contractor’s total liability under this
warranty exceed the price actually paid by Customer under this Agreement.
Contractor’s warranties under this agreement are solely limited to warranties
identified above. Contractor disclaims all other warranties, whether statutory
or arising by operation of law, express or implied, including but not limited to
the warranties of merchantability and fitness for a particular purpose or any
other express or implied warranties.
17. Customer’s Representations, Warranties and Covenants
17.1. Organization; Good Standing and Qualification
Customer represents that:
(a) it is duly organized, validly existing and in good standing under the Laws
of the State of Delaware;
(b) it has all requisite power and authority to own and operate its material
properties and assets and to carry on its respective business as now conducted
in all material respects; and
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

18



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(c) it is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a Material Adverse
Effect.
17.2. Authorization
Customer represents that:
(a) it has all requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement;
(b) the execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action of Customer and do not conflict
with any other agreement or obligation to which it is a party or which binds its
assets; and
(c) this Agreement is a valid and binding obligation of Customer, enforceable in
accordance with its terms, except Customer makes no representation or warranty
as to the enforceability of remedies due to applicable bankruptcy, insolvency,
moratorium, reorganization, or similar laws relating to or affecting the
enforcement of creditor’s rights or by reason of general principles of equity.
Notwithstanding the foregoing, in the event of Customer’s bankruptcy,
insolvency, moratorium, reorganization, or equity proceeding, Customer shall use
its best efforts to have this Agreement confirmed according to its terms.
17.3. Third Party Intellectual Property
Customer represents and warrants that (i) it is either the owner of, or
authorized to use and incorporate, any Intellectual Property provided by
Customer (or others on behalf of Customer); (ii) Customer shall not require
Contractor to pay any license fees or royalties for the use of any Intellectual
Property of Customer assuming the Intellectual Property was provided by the
Customer to the Contractor for the explicit purpose of accomplishing the Work as
prescribed by this Agreement; and (iii) Customer’s Intellectual Property and/or
any modifications of Contractor’s Intellectual Property by Customer (or any
other entity, other than Contractor or its subcontractors, acting on behalf of
Customer) shall not infringe any Intellectual Property Right of any third party.
Customer is not aware of any claim to the contrary by any third party. This
warranty shall begin on the [**Redacted**]. In the event of a claim under this
clause, Customer shall use reasonable best efforts to secure an alternative
source for the Intellectual Property or to obtain a license from the party
claiming infringement.
18. Intellectual Property Rights
18.1. Contractor Furnished / Developed Technology and Data
Intellectual Property developed and/or furnished by Contractor and provided to
Customer pursuant to this Agreement shall be and remain the property of
Contractor, or as applicable, its subcontractor. Contractor hereby grants to the
extent legally permitted to do so, a [**Redacted**] license, without the
[**Redacted**] for all of the Intellectual Property provided/developed by
Contractor pursuant to this Agreement for the purpose of developing,
integrating, testing, launching, operating, maintaining and repairing the
Instrument and related ground command and control, and image ordering,
processing, and dissemination functions, designing “work-arounds” for
performance discrepancies, and designing, manufacturing, operating and
maintaining ground stations that communicate with the Satellite related to the
program operations.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

19



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
18.2. Customer Developed Technology and Data
Technology and data developed by Customer and provided to Contractor pursuant to
this Agreement shall be and remain the property of Customer. Contractor is
granted a [**Redacted**] license to [**Redacted**], for the purposes for which
they were [**Redacted**] under this Agreement. Such technology and data shall be
marked with an appropriate legend which indicates that it is licensed to
Contractor for Contractor’s use so long as such use is associated with this
Agreement. The integration, modification etc. of Customer Intellectual Property
shall in no way diminish any of Customer’s rights thereto. The Statement of Work
(Exhibit 1), and all Customer specifications referenced therein, shall be the
Intellectual Property of Customer.
18.3. Future Licenses
Should Contractor or Customer desire to use, for future applications outside the
scope of this Agreement, the technology and data which have been licensed
hereunder, the Parties shall endeavor to negotiate license agreements as
appropriate for such future applications.
18.4. Contractor Intellectual Property Indemnity
(a) Contractor will defend at its expense any legal proceedings brought against
Customer and/or its officers, directors or employees, to the extent that it is
based on a claim that the design or use of any Contract Deliverable is a direct
infringement of a [**Redacted**] copyright, [**Redacted**] patent, or other
Intellectual Property of a third party protected under [**Redacted**] law, and
will pay all damages and costs awarded by a court of final appeal attributable
to such a claim, provided that Customer (i) provides notice of a the claim
promptly to Contractor, (ii) gives sole control of the defense and settlement of
same; (iii) provides to Contractor all available information, assistance and
authority to defend; (iv) has not settled such proceedings without Contractor’s
prior written consent. Should any Contract Deliverable or portion thereof
become, or in Contractor’s opinion be likely to become the subject of a claim of
infringement, Contractor shall, at its own expense and as Customer’s sole
exclusive remedy, elect to (i) obtain for Customer the right to use the Contract
Deliverable as contemplated herein, (ii) replace or modify the Contract
Deliverable so that it becomes non-infringing and still satisfies all other
requirements.
(b) Contractor shall have no liability for any infringement or claim which
results from (i) use of the Contract Deliverables in combination with any
non-Contractor-provided equipment, software or data, if such infringement would
have been avoided by use of the Contract Deliverables without such equipment,
software, or data; (ii) Contractor’s compliance with designs or hardware
provided solely by Customer that when implemented results in such infringement.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

20



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
18.5. Customer Intellectual Property Indemnity
(a) Customer will defend at its expense any legal proceedings brought against
Contractor and/or its officers, directors or employees, to the extent that it is
based on a claim that the design or use of any data, components, software and
Intellectual Property furnished by Customer to Contractor hereunder is a direct
infringement of a [**Redacted**] copyright, [**Redacted**] patent, or other
Intellectual Property of a third party protected under [**Redacted**] law, and
will pay all damages and costs awarded by a court of final appeal attributable
to such a claim, provided that Contractor (i) provides notice of the claim
promptly to Customer, (ii) gives sole control of the defense and settlement of
same; (iii) provides to Customer all available information, assistance and
authority to defend; (iv) has not settled such proceedings without Customer’s
prior written consent. Should any data, component, software or Intellectual
Property furnished by Customer to Contractor hereunder, or any portion thereof,
become, or in Customer’s opinion be likely to become the subject of a claim of
infringement, Customer shall, at its own expense and as Contractor’s sole
exclusive remedy, elect to (i) obtain for Contractor the right to use the data,
components software or Intellectual Property furnished by Customer to Contractor
hereunder as contemplated herein, (ii) replace or modify the data, components,
software or Intellectual Property furnished by Customer to Contractor hereunder
so that it becomes non-infringing and still satisfies all other requirements.
(b) Customer shall have no liability for any infringement or claim which results
from (i) use of the CFE in combination with any non-Customer-provided equipment,
software or data, if such infringement would have been avoided by use of the CFE
without such equipment, software, or data; (ii) Customer’s compliance with
designs or hardware provided solely by Contractor that when implemented results
in such infringement.
(c) The entire liability of either party with respect to infringement of any
intellectual property is set forth in the preceding provisions of this
Article 18, and neither party shall have any additional liability with respect
to any alleged or proven infringement.
18.6. Source Code Escrow
Contractor agrees to place, or arrange to have placed in a software escrow
account the source code identified in Exhibit 1. The software escrow account
will be established with a mutually agreed upon institution naming Customer as
beneficiary at Customer’s expense and under terms that are mutually agreeable to
both Parties. Customer Personnel, and consultants and subcontractors who have
executed an appropriate non-disclosure agreement, shall only use such source
code in support of the Contract Deliverables under this Agreement and such use
shall be in accordance with the terms and conditions of the licenses granted in
this Agreement. The source code shall be placed into the escrow account within
twenty (20) Business Days after the shipment of a Contract Deliverable and will
remain in the Escrow Account for the operational life of the Satellite in which
the Instrument is installed.
18.7. Software License
The Parties shall enter into a software license agreement (Exhibit 3) for the
flight and ground software.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

21



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
18.8. Intellectual Property Representation
(a) Contractor represents and warrants that (i) it is either the owner of, or
authorized to use and incorporate, any Intellectual Property utilized or
incorporated in any Contract Deliverable or the manufacture of any Contract
Deliverable or otherwise utilized in the performance of the Work; (ii) Customer
shall not be required to pay any license fees or royalties apart from those
included in the Contract Price to Contractor, any subcontractor or third party
for use of any Intellectual Property utilized or incorporated in any Contract
Deliverable or the manufacture of any Contract Deliverable or otherwise utilized
in the performance of the Work; and (iii) neither the Work nor any Intellectual
Property utilized or incorporated in any Contract Deliverable or the manufacture
of any Contract Deliverable shall infringe any Intellectual Property Right of
any third party.
(b) Customer represents and warrants that (i) it is either the owner of, or
authorized to use and incorporate, any Intellectual Property to be furnished as
CFE; (ii) Contractor shall not be required to pay any license fees or royalties
for use of any Intellectual Property utilized or incorporated in any CFE; and
(iii) no Intellectual Property utilized or incorporated in any CFE shall
infringe any Intellectual Property Right of any third party.
19. Indemnification
19.1. Contractor’s Indemnification
Subject to the indemnification procedures set forth in Article 19.3, Contractor
shall indemnify, defend, and hold harmless Customer and its Affiliates and their
respective associates from any and all Losses arising from, in connection with,
or based on any claims made by third parties (including Consultants and agents
of Customer, Contractor, or any Subcontractor but not any employee, officer, or
director of Customer) regarding any of the following:

  (a)  
injury to persons or death occurring before Instrument delivery and resulting
from any negligent act or omission of Contractor or its Subcontractors in the
performance of the Work;

  (b)  
damage to real or tangible personal property occurring before Instrument
delivery and resulting from any negligent act or omission of Contractor or its
Subcontractors in the performance of the Work;

  (c)  
any claims or occurrences Contractor is required to insure against pursuant to
Article 21 with the indemnification capped at the insurance limits specified in
Article 21;

  (d)  
any claims made against Customer by any affiliate, consultant, or Subcontractor
for payment of work performed on products and services delivered to Customer.

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

22



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
19.2. Customer’s Indemnification
Subject to the indemnification procedures set forth in Article 19.3, Customer
shall indemnify, defend, and hold harmless Contractor and its Affiliates and
their respective associates from any and all Losses arising from, in connection
with, or based on any allegations made by third parties (including Consultants
and agents of Contractor, any Subcontractor, or Customer but not any employee,
officer, or director of Contractor) regarding any of the following:

  (a)  
injury to persons or death occurring before Instrument delivery and resulting
from any negligent act or omission of Customer or its Subcontractors in the
performance of the Work;

  (b)  
damage to real or tangible personal property occurring before Instrument
delivery and resulting from any negligent act or omission of Customer or its
Subcontractors in the performance of the Work;

  (c)  
any claims or occurrences Customer is required to insure against pursuant to
Article 21 with the indemnification capped at the insurance limits specified in
Article 21;

  (d)  
any claims made against Contractor by any affiliate, consultant, or
Subcontractor for payment of work performed on products and services delivered
to Contractor.

19.3. Indemnification Procedures
(a) Promptly after receipt by any entity entitled to indemnification under this
Article 19 of notice of the commencement or threatened commencement of any
civil, criminal, administrative, or investigative reaction or proceeding
involving a claim in respect of which the indemnified Party will seek
indemnification pursuant to this Article 19, the indemnified party shall notify
the indemnifying Party of such claim in writing. Failure to so notify the
indemnifying Party shall not relieve the indemnifying Party of its obligations
under this Agreement except to the extent it can demonstrate that it was
prejudiced by such failure. Within 15 days following receipt of written notice
from the indemnified Party relating to any claim, but no later than 10 days
before the date on which any response to a complaint or summons is due, the
indemnifying Party shall notify the indemnified Party in writing if the
indemnifying Party elects to assume control of the defense or settlement of that
claim (a “Notice of Election”).
(b) If the indemnifying Party delivers a Notice of Election relating to any
claim within the required notice period, so long as it is actively defending
such claim, the indemnifying Party shall be entitled to have sole control over
the defense and settlement of such claim; provided that (i) the indemnified
Party shall be entitled to participate in the defense of such claim and to
employ counsel at its own expense to assist in the handling of such claim;
(ii) where the indemnified Party is so represented, the indemnifying Party shall
keep the indemnified Party’s counsel informed of each step in the handling of
any such claim; (iii) the indemnified Party shall provide, at the indemnifying
Party’s request and expense, such assistance and information as is available to
the indemnified Party for the defense and settlement of such claim; and (iv) the
indemnifying Party shall obtain the prior written approval of the indemnified
Party before entering into any settlement of such claim or ceasing to defend
against such claim. After the indemnifying Party has delivered a Notice of
Election relating to any claim in accordance with the preceding paragraph, the
indemnifying Party shall not be liable to the indemnified Party for any legal
expenses incurred by the indemnified Party in connection with the defense of
that claim. In addition, the indemnifying Party shall not be required to
indemnify the indemnified Party for any amount paid or payable by the
indemnified Party in the settlement of any claim for which the indemnifying
Party has delivered a timely Notice of Election if such amount was agreed to
without the prior written consent of the indemnifying Party.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

23



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(c) If the indemnifying Party does not deliver a Notice of Election relating to
any claim within the required notice period or fails to actively defend such
claim, the indemnified Party shall have the right to defend and/or settle the
claim in such manner as it may deem appropriate, at the cost and expense of the
indemnifying Party. Provided that the indemnified Party acts in good faith, it
may settle such claim on any terms it considers appropriate under the
circumstances without in any way affecting its right to be indemnified
hereunder. The indemnifying Party shall promptly reimburse the indemnified Party
for all such costs and expenses.
19.4. Waiver of Subrogation
If a Party insures against any loss or damage it may suffer in respect of which
it is required to indemnify the other Party, its Affiliates and their respective
associates pursuant to this Article 19, it shall be a condition that the
insuring Party arrange for the insurer to waive its right of subrogation against
such other Party and such other Party’s Affiliates and their respective
associates. Each Party shall be entitled to require proof from time to time that
the other Party has complied with its obligations under this Article 19.4. In
the event a Party does not comply with such obligations, the indemnities
referred to in Articles 19.1, 19.2, and 19.3, as applicable, shall extend to any
claim that may be made by an insurer pursuant to an alleged right of
subrogation.
20. Reserved
21. Insurance
21.1. General Obligations
(a) Contractor represents that it has procured and will maintain insurance
(“Ground Insurance”) against all risks and loss or damage to the Instrument, and
to any and all components purchased for and intended to be integrated into the
Instrument, in an amount not less than the greater of (i) the replacement value
of, or (ii) the amounts paid by Customer with respect to, the Instrument and
components. Contractor shall also maintain public liability insurance, insurance
of employees, and comprehensive automobile insurance, all in amounts adequate
for its potential liabilities under this Agreement. For the Instrument, such
insurance shall cover the period beginning at the effective date of this
Agreement up to the moment of Launch. In addition, Contractor shall require each
of its subcontractors to provide and maintain insurance in amounts for their
respective potential liabilities. In addition, Contractor represents that it has
procured and will maintain at all times, from the effective date of this
Agreement through Launch, Ground Insurance for all other Work.
(b) In the event of a loss under any of such policies, Customer shall be
entitled to select (i) to instruct Contractor to replace the Instrument, or
(ii) payment of the proceeds under such policies in an amount of the greater of
(i) the replacement value of, or (ii) the amounts paid by Customer with respect
to, the Instrument and components
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

24



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(c) Contractor shall provide a certificate of insurance certified by
Contractor’s insurance broker, evidencing such insurance coverage to Customer at
Customer’s request.
(d) Contractor shall require its insurers to waive all rights of subrogation
against Customer. Customer shall be named as an additional insured under
Contractor’s third-party liability coverages, and as a loss payee as Customer’s
interests may appear with respect to property insurance.
21.2. Launch and In-Orbit Insurance
(a) Customer will be responsible for procuring launch insurance for the
Satellite including the Instrument. Customer will require its Insurers to waive
all rights of subrogation against Contractor. Contractor shall, at the written
request of Customer, provide Customer with reasonable assistance (such as
providing required technical information) in Customer’s efforts to procure
launch insurance, and support at Customer’s meetings with insurers, if
necessary.
22. Dispute Resolution
Any dispute, claim, or controversy (“Dispute”) between the Parties arising out
of or relating to this Agreement, including but not limited to any Dispute with
respect to the interpretation, performance, termination, or breach of this
Agreement or any provision thereof shall be resolved as provided in this
Article 22. However, disputes as to payments pursuant to Article 4.3 shall be
resolved in accordance with the provisions of Articles 4.3 and 4.4.
22.1. Informal Dispute Resolution
Subject to the provisions of 22.2, prior to or concurrent with the initiation of
formal dispute resolution procedures, the Parties shall first attempt to resolve
their Dispute informally, in a timely and cost-effective manner, as follows:
(a) If, during the course of the Work, a Party believes it has a Dispute with
the other Party, the disputing Party shall give written notice thereof, which
notice will describe the Dispute and may recommend corrective action to be taken
by the other Party. The Contractor Program Manager shall promptly consult with
the Customer Program Manager in an effort to reach an agreement to resolve the
Dispute.
(b) In the event agreement cannot be reached within 10 days of receipt of
written notice, either Party may request the Dispute be escalated, and the
respective positions of the Parties shall be forwarded to an executive level
higher than that under paragraph (a) above for resolution of the Dispute.
(c) In the event agreement cannot be reached under paragraphs (a) or (b) above
within a total of 20 days after receipt of the written notice described in
paragraph (a) above, either Party may request the Dispute be escalated, and the
respective positions of the Parties shall be forwarded to the senior executive
officer of each Party, and such executives shall meet during such time to
resolve the Dispute.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

25



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(d) In the event agreement cannot be reached under paragraphs (a), (b) or
(c) above within a total of 30 days after receipt of the written notice
described in paragraph (a) above, either Party may proceed with arbitration in
accordance with Article 22.2.
22.2. Arbitration
(a) Any dispute or disagreement arising between the Parties in connection with
the interpretation of any Article or provision of this Agreement, or the
compliance or non-compliance therewith, or the validity or enforceability
thereof, or any other dispute related to this Agreement which is not settled to
the mutual satisfaction of the Parties within thirty (30) days (or such longer
period as may be mutually agreed upon) from the date that either Party informs
the other, in writing, that such dispute or disagreement exists, shall be
settled by arbitration in accordance with the Rules of the American Arbitration
Association, in effect on the date that such notice is given. Arbitration shall
be held in Denver, Colorado, U.S.A.
(b) The Party demanding arbitration of a controversy shall, in writing, specify
the matter to be submitted to arbitration and, simultaneously, choose and
nominate a competent individual to act as an arbitrator. Thereupon, within
fifteen (15) days after receipt of such written notice, the other Party shall,
in writing, choose and nominate a second competent arbitrator. The two
arbitrators so chosen shall promptly select a third arbitrator, giving written
notice to both Parties of their choice and fixing a time and place at which both
Parties may appear and be heard with respect to the controversy at hand. In the
event the two arbitrators fail to agree upon a third arbitrator within a period
of seven (7) days, or if, for any other reason, there is a lapse in the naming
of an arbitrator or arbitrators, or in the filling of a vacancy, or in the event
of failure or refusal of any arbitrator(s) to attend to or fulfill his or their
duties, then upon application by either Party to the controversy, an arbitrator
or arbitrators shall be named by the American Arbitration Association. The
arbitration award made shall be final and binding upon the Parties and judgment
may be entered thereon, upon the application of either Party to any court having
jurisdiction. In no event may the arbitrators award any special, incidental,
indirect, consequential or punitive damages, including loss of profits or
revenues, or prejudgment interest.
(c) Each Party shall bear the cost of preparing and presenting its case. The
cost of arbitration, including the fees and expenses of the third arbitrator,
will be shared equally by the Parties unless the award otherwise provides.
23. Launch Support and Launch
Contractor shall provide the Launch Support Services set forth in Exhibit 1.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

26



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
24. Customer’s Responsibilities
(a) In addition to Customer’s responsibilities identified in this Agreement,
Customer shall also discharge those responsibilities, at no cost to Contractor
or to Subcontractors, as set forth in Exhibit 1 and below.
(b) Customer shall provide written notification to Contractor as early as
practicable as to the identity and nationality of its employees and
Consultant(s) for whom access to Contractor’s and Subcontractors’ facilities are
required, and subsequent changes thereto, if any. It is recognized that certain
United States Government approvals may be required before such employees and
Consultant(s) have access to Work pursuant to the provisions of Article 5.
25. Failure to Make Adequate Progress
Notwithstanding Articles 20 and 26, if, at any time prior to Delivery of a
Contract Deliverable (but not thereafter), Contractor has failed to make
adequate progress toward the completion of such Contract Deliverable, including
where such failure is due to the Contract Deliverable or any component thereof
being damaged or destroyed where such damage or destruction does not constitute
an Excusable Delay, such that Contractor, due to causes related to such Contract
Deliverable, will not be able to Deliver the Contract Deliverable by the
applicable Delivery Date (as such date may have been modified in accordance with
this Agreement) for such Contract Deliverable, then Customer shall be entitled
to deliver to Contractor a Demand for correction of the failure to make adequate
progress. Such Demand shall state the details of the failure. Within
[**Redacted**] after receipt of the Demand, or such longer time as the Parties
may agree, Contractor shall submit to Customer a Correction Plan (in the level
of detail feasible within that timeframe) for achieving Delivery not later than
the [**Redacted**] following the originally scheduled Delivery Date. If such
Correction Plan does not reasonably correct or offset the effect of the failure
so as to demonstrate that Delivery of the Contract Deliverable affected thereby
can be achieved within [**Redacted**] after the originally scheduled Delivery
Date, Customer may reject the Correction Plan, and Contractor shall revise the
Correction Plan so as to demonstrate that Delivery for the Contract Deliverable
affected thereby can be achieved within [**Redacted**] after the originally
scheduled Delivery Date.
26. Termination
26.1. Termination for Customer’s Convenience
(a) Customer may, upon written notice to Contractor, terminate the Work in
accordance with the terms set forth below, and Contractor shall immediately
cease Work in the manner and to the extent specified below.
(b) In the event of termination under this Article 26.1, and provided the
termination is not due to Contractor’s default under Article 26.2, Contractor
shall be entitled to payment of an amount equal to the Termination Liability
Amount specified in Exhibit 2. The Customer shall pay the above amount less the
sum of all amounts previously received by Contractor in cash under this
Agreement. In no event shall the amounts payable pursuant to this Article 26.1
exceed the Contract Price.
(c) If it is feasible for Contractor to use any items of terminated Work, it
shall submit to Customer an offer to acquire such items. If such offer is
accepted by Customer, Contractor’s termination invoice shall be credited with
the agreed acquisition price.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

27



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
26.2. Termination for Contractor’s Default
(a) Customer may terminate this Agreement upon service of written notice of
default to Contractor at any time after the occurrence of any of the following:

  (1)  
Subject to any schedule adjustments pursuant to Article 9, Contractor fails to
meet any of the program Milestone events set forth in Exhibit 2 causing a delay
that could reasonably be expected to delay the Delivery Date of the Instrument
taking into consideration the grace period set forth in clause (2) below.

  (2)  
The Instrument has not been delivered within [**Redacted**] of the scheduled
Delivery Date as set forth in Exhibit 2 and as may be extended in accordance
with this Agreement. Contractor commences a voluntary proceeding concerning
itself under any applicable bankruptcy, insolvency, reorganization, adjustment
of debt, relief of debtors, or similar law (“Insolvency Law”); or any
involuntary proceeding commences against Contractor under an Insolvency Law and
the petition has not been dismissed within [**Redacted**] after commencement of
the proceeding; or a receiver or custodian is appointed for or takes charge of
all or a substantial portion of the property of Contractor and such custodian or
receiver has not been dismissed or discharged within [**Redacted**]; or
Contractor has taken action toward the winding-up, dissolution, or liquidation
of Contractor or its business; or Contractor has been adjudicated insolvent or
bankrupt or an order for relief or any other order approving a case or
proceeding under any Insolvency Law has been entered; or Contractor has made a
general assignment for the benefit of creditors or becomes unable to pay its
debts generally as they become due. Should Contractor become a debtor in any
bankruptcy proceeding, Contractor shall move to assume or reject this Agreement
within [**Redacted**] after the entry of any order for relief; or

  (3)  
Contractor has purported to assign or transfer this Agreement in violation of
the provisions of Article 27.1 and Contractor fails to cure such unauthorized
purported assignment or transfer within thirty (30) days after receiving written
notice from Customer of the unauthorized purported assignment or transfer.

(b) In the event Customer terminates this Agreement pursuant to paragraph (a),
Contractor shall be entitled to payment of an amount equal to the lesser of
(i) the actual costs incurred (subject to audit by a mutually agreeable third
party) or (ii) the Termination Liability Amount specified in Exhibit 2 minus
[**Redacted**], less the sum of all amounts already received by Contractor in
cash or cash equivalent under this Agreement.
(c) If, after termination of this Agreement under the provisions of paragraph
(a), it is determined by arbitration, pursuant to Article 22, or admitted in
writing by Customer, that Contractor was not in default under the provisions of
paragraph (a), or that any delay giving rise to the default was excusable under
the provisions of Article 9, such termination shall be considered a Termination
for Convenience by Customer and the provisions of Article 26.1 shall apply.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

28



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
26.3. Termination for Excusable Delay
(a) Customer may, upon written notice to Contractor, immediately terminate this
Agreement, if and when it becomes reasonably certain that the aggregate of
Excusable Delays will exceed [**Redacted**].
(b) In the event of termination under this Article 26.3, Contractor shall be
entitled to the lesser of (i) the actual costs incurred plus a profit equal to
[**Redacted**] and (ii) the Termination Liability Amount specified in Exhibit 2,
in either case less the sum of all amounts received by Contractor in cash or
cash equivalents under this Agreement.
(c) In the event it is determined by arbitration pursuant to Article 22 or by
written agreement of the Parties that Customer wrongfully terminated this
Agreement under this Article 26.3, such termination shall be considered a
Termination for Convenience by Customer and the provisions of Article 26.1 shall
apply.
26.4. Expiration of Termination Right
Notwithstanding the foregoing, Customer’s right to terminate this Agreement
pursuant to Articles 26.1 through 26.3 shall expire upon Final Acceptance of the
last Deliverable Item.
26.5. Termination for Customer’s Default
(a) Contractor may stop Work or terminate this Agreement in whole or in part
upon service of written notice of default to Customer at any time after the
occurrence of any of the following:

  (1)  
Customer fails to make any undisputed milestone or other payment when due
(including any grace periods) and fails to cure such breach within
[**Redacted**] following receipt of notice from Contractor, or

  (2)  
Customer commences a voluntary proceeding concerning itself under any applicable
bankruptcy, insolvency, reorganization, adjustment of debt, relief of debtors or
similar law (“Insolvency Law”); or any involuntary proceeding commences against
Customer under an Insolvency Law and the petition has not been dismissed within
[**Redacted**] after commencement of the proceeding; or a receiver or custodian
is appointed for or takes charge of all or a substantial portion of the property
of Customer and such custodian or receiver has not been dismissed or discharged
within [**Redacted**]; or Customer has taken action toward the winding-up,
dissolution, or liquidation of Customer or its business; or Customer has been
adjudicated insolvent or bankrupt or an order for relief or any other order
approving a case or proceeding under any Insolvency Law has been entered; or
Customer has made a general assignment for the benefit of creditors or becomes
unable to pay its debts generally as they become due. Should Customer become a
debtor in any bankruptcy proceeding, Customer shall move to assume or reject
this Agreement within [**Redacted**] after the entry of any order for relief; or

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

29



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740

  (3)  
Customer has purported to assign or transfer this Agreement in violation of the
provisions of Article 27.1 and Customer fails to cure such unauthorized
assignment or transfer within [**Redacted**] after receiving written notice from
Contractor of such unauthorized purported assignment or transfer by Customer.

(b) Except as specified in this Agreement, Contractor shall not have the right
to terminate or suspend this Agreement.
26.6. Consequence of Termination; Invoice, Audit
(a) Upon receipt of a notice of termination, as provided in this Article 26,
Contractor shall take the following actions:

  (1)  
stop Work under this Agreement on the date and to the extent specified in the
notice of termination, except those services that are specifically intended to
be provided in connection with a termination of this Agreement;

  (2)  
withhold delivery of any of the items to be supplied hereunder until Contractor
has received full payment under this Article 26;

  (3)  
place no further orders or subcontracts for materials, services, or facilities
to the extent they relate to the performance of the Work terminated;

  (4)  
terminate orders and subcontracts to the extent they relate to the performance
of the Work terminated;

  (5)  
settle all outstanding liabilities and all claims arising out of such
termination of orders and subcontracts for materials, services, or facilities;
and

  (6)  
take such action as may be reasonably necessary, or as Customer may direct, for
the protection and preservation of the property related to this Agreement that
is in the possession of Contractor or any subcontractor and in which Customer
has or may acquire an interest.

(b) Upon termination of this Agreement in accordance with this Article 26, with
regard to any amounts payable by Customer to Contractor hereunder, Contractor
shall submit an invoice to Customer within [**Redacted**] after the termination
date, which invoice shall specify the amount due to Contractor from Customer
pursuant to this Article 26. By notice in writing received by Contractor no
later than [**Redacted**] after receipt of Contractor’s invoice pursuant to this
Article 26, Customer may dispute the amount specified in said invoice. In the
event Customer does not so notify Contractor that it disputes the amount in
Contractor’s invoice within [**Redacted**] after receipt thereof, Customer shall
be deemed to have accepted such invoice.
(c) Contractor shall be entitled to payment by Customer of undisputed amounts in
such invoice within [**Redacted**] after Customer’s receipt of the invoice, and
with respect to disputed interest amounts, [**Redacted**] after the resolution
of such dispute. Payment of such amount by any Financing Entity on behalf of
Customer shall relieve Customer from its obligation to make such payment. In the
event Customer terminates this Agreement as provided in this Article 26,
Contractor, if requested in writing by Customer, shall assign to Customer or its
designee, such Subcontracts as requested by Customer, to the extent permitted by
such Subcontracts.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

30



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(d) Upon completion of all payments in accordance with this Article 26, Customer
may require Contractor to transfer to Customer in the manner and to the extent
directed by Customer, title to and possession of any items (of which title would
have passed) and assign licenses and subcontracts (to the extent they would have
been assigned per the Agreement) comprising all or any part of the Work
terminated (including all Work-in-progress, parts and materials, and all
inventories and associated warranties), and Contractor shall, upon direction of
Customer, protect and preserve property at Customer’s expense in the possession
of Contractor or its Subcontractors in which Customer has an interest and shall
facilitate access to and possession by Customer of items comprising all or part
of the Work terminated. Alternatively, Customer may request Contractor to make a
reasonable, good faith effort to sell such items and to remit any sales proceeds
to Customer less a deduction for costs of disposition reasonably incurred by
Contractor for such efforts. To the extent Contractor’s compliance with this
paragraph (d) requires governmental approvals and Contractor cannot, with the
exercise of commercially reasonable efforts, procure such approvals, Contractor
shall be excused from performing its obligations under this paragraph (d).
(e) Payment of the amount payable by Customer to Contractor pursuant to
paragraph (d) above shall constitute a total discharge of Customer’s liabilities
to Contractor for termination pursuant to this Article 26.
(f) The amounts payable by Contractor under paragraph (d) above shall be
verified at Customer’s request and expense by an internationally recognized firm
of accountants appointed by Customer for that purpose subject to approval of
Contractor.
26.7. Security Interests
In the event Contractor becomes insolvent or bankrupt and is unable to provide
adequate assurance of performance acceptable to Customer, Customer shall have
the right to take possession of the Deliverables and/or the components thereof,
and shall have a perfected security interest to the extent of payments by
Customer to Contractor. [**Redacted**]
27. General
27.1. Assignment
(a) This Agreement can be collaterally assigned, pledged or encumbered to any
financial institution for making loans or otherwise extending credit to either
Party. Neither Party may assign any rights or obligations hereunder without the
prior express written consent of the other, except: (i) to a third party
pursuant to a merger, sale of stock or all or substantially all assets, (ii) to
a subsidiary, or other corporate reorganization in which all or substantially
all of the assets associated with this Agreement is transferred, or (iii) the
involuntary transfer as a result of this Agreement being taken by a financial
institution following the default and declaration of default by the financial
institution of material obligations under the financing or refinancing
arrangement of the Party. Any purported assignment, transfer or subcontract
shall be void and ineffective without such written consent; such permission will
not be unreasonably withheld. Subject to the above restrictions on assignment,
this Agreement shall inure to the benefit of and bind the successors and assigns
of the Parties.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

31



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
(b) Customer shall not, without the prior written approval of Contractor,
assign, mortgage, charge, or encumber this Agreement or any part thereof, or
merge with or into or sell all or substantially all its assets to any other
entity (except to its parent company or a wholly-owned direct or indirect
subsidiary company of Customer, or any person or entity acquiring all or
substantially all the assets of Customer (through merger, stock or asset
acquisition, recapitalization, or reorganization) where such merger,
acquisition, recapitalization, or reorganization adversely affects Contractor’s
rights under this Agreement); provided, however, Contractor shall provide its
approval, if in Contractor’s reasonable judgment, Contractor’s rights under this
Agreement are not and would not be adversely affected thereby.
(c) The assigning Party shall reimburse the other Party for all reasonable
expenses incurred by the other Party (and invoiced in reasonable detail) in
obtaining advice from its external financial and legal advisors relating to the
assigning Party’s proposed assignment or transfer.
(d) This Agreement shall be binding on the Parties and their successors and
permitted assigns. Assignment of this Agreement shall not relieve the assigning
Party of any of its obligations nor confer upon the assigning Party any rights
except as provided in this Agreement.
27.2. Entire Agreement
This Agreement, including the Exhibits attached hereto, constitutes the entire
understanding and agreement between the Parties regarding the Work and all
obligations set forth herein and supersedes all prior and contemporaneous
communications, negotiations, and other agreements either written or oral unless
expressly incorporated by reference into this Agreement.
27.3. Amendments / Modifications
This Agreement, including any and all of its Schedules, Attachments, Annexes,
Exhibits and Appendices thereto, may not be amended, modified, supplemented, or
otherwise altered except by a written instrument of subsequent date signed by an
officer of Contractor, or another person designated in writing by any such
officer to sign such an instrument and a senior vice president of Customer, or
another person designated in writing by any such Customer senior vice president
to sign such an instrument.
27.4. Severability
In the event any one or more of the provisions of this Agreement shall for any
reason be held to be invalid or unenforceable, the remaining provisions of this
Agreement shall be unimpaired and the invalid or unenforceable provision shall
be replaced by a mutually acceptable provision, which, being valid and
enforceable, comes closest to the intention of the Parties with respect to the
overall Agreement and the invalid or unenforceable provision.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

32



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
27.5. Applicable Law
Except as provided in Article 22, this Agreement and performance under it shall
be governed by, construed, and enforced in accordance with the laws of the State
of Colorado, without regard to conflict of laws or provisions thereof.
27.6. Notices
(a) All notices, requests, demands, and determinations under this Agreement,
including any required under Article 27.1 (Assignment), (other than routine
operational communications), shall be in writing and shall be deemed duly given
(i) when delivered by hand, (ii) two (2) Business Days after being given to an
express courier with a reliable system for tracking delivery, or (iii) when sent
by facsimile (confirmed by the specific individual to whom the facsimile is
transmitted) with a copy sent by another means specified in this Article 27.6,
and addressed as follows:

     
Customer:
  DigitalGlobe, Inc.
 
  1601 Dry Creek Drive
 
  Suite 260
 
  Longmont, Colorado 80503
 
  Tel: [**Redacted**]
 
  Fax: [**Redacted**]
 
  Attn.: [**Redacted**]
 
   
Contractor:
  ITT Space Systems Division
 
  1447 St. Paul Street
 
  P.O. Box 60488
 
  Rochester, NY 14606-0488
 
  Tel: [**Redacted**]
 
  Fax: [**Redacted**]
 
  Attention: [**Redacted**]

(b) A Party may from time to time change its address or designee for
notification purposes by giving the other Party prior written notice of the new
address or designee and the date upon which it will be effective.
27.7. Relationship of the Parties
Both Parties are independent contractors under this Agreement. Nothing contained
in this Agreement is intended nor is to be construed so as to constitute
Contractor and Customer as partners, agents or joint ventures with respect to
this Agreement. Neither Party shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement, or
undertaking with any third party.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

33



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
27.8. Survival
The following Articles, and the provisions contained therein, shall be deemed to
survive the termination (for any reason) or expiration of this Agreement, and,
accordingly, such Articles shall remain applicable and enforceable in accordance
with their terms:

  (a)  
Article 1 (Definitions and Construction);
    (b)  
Article 8 (Title and Risk of Loss);
    (c)  
Article 9 (Excusable Delay);
    (d)  
Article 16.3 (Contractor’s Warranties for Contract Deliverables);
    (e)  
Article 18 (Intellectual Property Rights);
    (f)  
Article 19 (Indemnification);
    (g)  
Article 20 (Liquidated Damages for Late Delivery);
    (h)  
Article 22 (Dispute Resolution);
    (i)  
Article 26 (Termination);
    (j)  
Article 27 (General);
    (k)  
Exhibit 3 (Worldview 3 Instrument Software License Agreement)

27.9. No Third Party Beneficiaries
This Agreement is entered into solely between, and may be enforced only by,
Customer and Contractor and their permitted assigns. This Agreement shall not
create any rights in third parties, including suppliers and customers of either
Party or create any obligations of a Party to any such third parties.
27.10. Consent and Approvals
Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, or similar action by either
Party is required under this Agreement, such action shall not be unreasonably
delayed or withheld. An approval or consent given by a Party under this
Agreement shall not relieve the other Party from responsibility for complying
with the requirements of this Agreement, nor shall it be construed as a waiver
of any rights under this Agreement, except as and to the extent otherwise
expressly provided in such approval or consent.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

34



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
27.11. No Waiver Remedies
No failure or delay by any Party in exercising any right, power or privilege
under this Agreement will operate as a waiver of such right, power or privilege.
A single or partial exercise of any right, power or privilege will not preclude
the exercise of any other or further right, power or privilege. The rights and
remedies in the Agreement are cumulative and not exclusive of any rights and
remedies provided by law.
27.12. Covenant of Good Faith
Each Party agrees that, in respective dealings with the other Party under or in
connection with this Agreement, it shall act in good faith.
27.13. Limitation of Liability
Notwithstanding any other provision in this Agreement to the contrary: (1) in no
event shall either party be liable to the other party or any other person or
entity for any special, exemplary, indirect, incidental, consequential, or
punitive damages of any kind or nature whatsoever (including without limitation,
lost revenues, profits, savings, business) or loss of records or data, even if
such party has been informed in advance of the possibility of such damages;
[**Redacted**] arising out of, or resulting from this Agreement’s performance or
non-performance or breach thereof, and (3) at the time liability attaches to
Contractor, in no event shall [**Redacted**] by the Contractor.
27.14. Public Announcements.
Neither Party, nor any of their officers, directors, employees, agents or
representatives shall make any disclosure except as may be required by law or
purposes of financing, or public announcement with respect to the transaction
contemplated by this Agreement without prior written approval of the other
Party.
27.15. Non-Disclosure of Proprietary Information (Exhibit 4)
The Parties have entered into a standard nondisclosure agreement governing the
use, protection and disclosure of confidential and proprietary information.
27.16. Time Sensitive Delivery.
The timely delivery of the instruments under this Agreement directly impacts the
timely completion of Customer’s project. Failure to deliver in strict compliance
with the terms of this Agreement will cause Customer losses related to the
project and other contractors requiring these instruments to complete this
project. Thus, time is of the essence under this Agreement.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

35



--------------------------------------------------------------------------------



 



WV3 Instrument Purchase Agreement 60151
Document No. 10329740
IN WITNESS WHEREOF, this Agreement has been executed on behalf of Customer and
Contractor by persons authorized to act on their behalf.

                  DigitalGlobe, Inc.       ITT Space Systems. LLC        
[**Redacted**]      

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document

 

36



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

FOIA CONFIDENTIAL TREATMENT REQUESTED
PORTIONS OF THIS EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO
A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
EXHIBIT 1 to Agreement 60151
Statement of Work
for the
WorldView 3 Instrument

     
Document Number
  10329744 
Release Date:
  August 26, 2010 
Issue/Revision
  Initial Release
Prepared by:
  [**Redacted**]
Approved by:
  [**Redacted**]

RESTRICTION ON USE, PUBLICATION, OR DISCLOSURE OF PROPRIETARY INFORMATION
This document contains information proprietary and confidential to DigitalGlobe
Incorporated, to its subsidiaries, or to a third party to whom DigitalGlobe
Incorporated may have a legal obligation to protect such information from
unauthorized disclosure, use or duplication. Any disclosure, use or duplication
of this document or of any of the information contained herein for other than
the specific purpose for which it was disclosed is expressly prohibited, except
as DigitalGlobe Incorporated may otherwise agree to in writing. This document
may only be used for the purpose for which it is provided. All copies of this
document are the sole property of DigitalGlobe and will be returned promptly
upon request.

 

 



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

Table Of Contents

         
REVISIONS
  III
1.0 INTRODUCTION
    1  
1.1 Definitions
    1  
1.2 Program Overview
    2  
1.3 System Description
    2  
2.0 DOCUMENTS
    3  
2.1 Applicable Documents
    3  
2.2 Reference Documents
    3  
3.0 CONTRACT DELIVERABLES
    5  
3.1 Deliverable Items
    5  
3.2 Deliverable Data Items
    5  
3.3 Deliverable Services
    5  
4.0 PROGRAM MANAGEMENT
    6  
4.1 Program Philosophy
    6  
4.2 Program Management Structure (CDIL PM-1)
    6  
4.3 DigitalGlobe Management
    6  
4.4 Master Program Schedule (CDIL PM-2)
    7  
4.5 Meetings & Reviews
    9  
4.6 Documentation Management
    11  
4.7 Action Item List (CDIL PM-7)
    12  
4.8 Financial Management
    13  
4.9 Contract Change Control
    13  
4.10 Risk Management Report (CDIL PM-9)
    13  
4.11 DigitalGlobe On-Site Representatives
    14  
5.0 DESIGN
    15  
5.1 General
    15  
5.2 Design Reviews
    15  
5.3 Design Data
    15  
5.4 Documentation
    20  
6.0 PRODUCT ASSURANCE
    21  
6.1 Product Assurance Plan (CDIL QA-1)
    21  
6.2 Parts, Materials, and Processes
    21  
6.3 As-Built Configurations and Conformance
    22  
6.4 Product Assurance Reviews (CDIL QA-7)
    23  
6.5 Contamination Control Plan (CDIL QA-8)
    23  
6.6 Failure Reports (CDIL QA-9)
    23  
7.0 PROCUREMENT
    24  
7.1 General
    24  
7.2 Reviews
    24  
7.3 Program Subcontract Status Report (CDIL PT-1)
    24  
7.4 Subcontract Flow-downs
    24  
7.5 Test Connectors and Connector Savers
    24  

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

i 



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

         
8.0 PRODUCTION ACTIVITIES
    26  
8.1 General
    26  
8.2 Production Process
    26  
8.3 Access
    26  
8.4 Production Documentation
    26  
9.0 INTEGRATION AND TEST ACTIVITIES
    27  
9.1 General
    27  
9.2 Component / Subsystem Level Testing
    27  
9.3 Integration and Test
    27  
9.4 Post-Shipment Instrument Testing
    28  
9.5 Supporting Documents
    28  
9.6 System Test Plans (CDIL PT-5)
    29  
9.7 System Test Reports (CDIL PT-6)
    29  
9.8 End-Item Data Package Reviews
    29  
9.9 Test Reviews
    29  
9.10 Un-Interruptible Power Supply
    29  
9.11 Government Furnished Equipment
    29  
10.0 CUSTOMER FURNISHED EQUIPMENT
    30  
[**Redacted**]
    30  
[**redacted**]
    30  
[**redacted**]
    30  
[**redacted**]
    30  
11.0 STORAGE AND DELIVERY
    31  
11.1 General
    31  
11.2 Pre-Ship Review
    31  
11.3 Pre-Shipment Storage
    31  
11.4 Pre-Shipment Retest
    31  
11.5 Shipping and Delivery
    32  
12.0 SPACECRAFT SYSTEM INTEGRATION AND TEST
    32  
13.0 LAUNCH AND MISSION SUPPORT
    33  
13.1 Training
    33  
13.2 Command and Telemetry Handbook (CDIL LM-2)
    33  
13.3 Procedure Development Support
    33  
13.4 Commissioning Plan Development Support
    33  
13.5 Anomaly Preparations
    33  
13.6 Mission Operations Support [**Redacted**]
    34  
13.7 Software Test Bench
    34  
14.0 RESERVED
    35  
15.0 FACILITIES
    35  
ATTACHMENT 1: CONTRACT DATA ITEMS LIST
    1  
ATTACHMENT 2: CUSTOMER FURNISHED EQUIPMENT
    1  

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

ii 



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

Revisions
REV 0.1

                  Page   Paragraph   Description   Was   Is
All
      Incorporate previous changes to Statement of Work — [**Redacted**]        
 
               
All
      Updates as negotiated to establish the WV3 Baseline SOW        

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

iii 



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

1.0 Introduction
The Statement of Work defines those tasks to be performed by the WorldView-3
(WV3) Instrument Contractor (Contractor), in defining, designing, producing,
testing, verifying, and preparing for launch, a WorldView-3 Instrument required
to achieve the schedule provided herein. This document also defines the scope of
work required from DigitalGlobe (Customer), the Space Segment Integrator (SSI),
and associated subcontractors in order for the Contractor to execute this
contract successfully.
Associate contractors under contract to DigitalGlobe will provide the WorldView
Spacecraft Bus, Satellite Integration, and the Launch Vehicle Segment.
1.1 Definitions
In this Statement of Work, the following terms shall have the meaning stated
hereunder:

     
Agreement
  Instrument Purchase Agreement 60151
 
   
Authorization To
Proceed (ATP)
  Effective date of work commencement per the Agreement and this SOW
 
   
Delivery
  Delivery of a WV3 Instrument is defined as delivery to the Space Segment
Integrator such that the WV3 Instrument is available for integration with the
Spacecraft Bus and is known to meet specified requirements.
 
   
 
  Delivery of a WV3 Instrument occurs upon the later of:
 
   
 
 
1.    Post-shipment functional testing of the flight hardware at the SSI
facility, completion of related data analysis, and post-shipment test data
review
 
   
 
 
2.    Submittal by Contractor and acceptance by DigitalGlobe of all supporting
documentation to demonstrate compliance with this Statement of Work including
all Applicable Documents and Interface Control Documents.
 
   
 
  Delivery of a WV3 Instrument analytical model, such as a thermal model or a
finite element model (FEM), is defined as delivery to the Space Segment
Integrator such that the model can be used for satellite-level analysis.
Delivery of an analytical model will be complete after verification by the SSI
of the model’s usability.
 
   
Final Acceptance
  Occurs following Initial Acceptance upon submittal and acceptance by
DigitalGlobe of all outstanding Deliverable Data Items and requirements
verification documentation.

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

1



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

     
Initial Acceptance
  Occurs upon the later of:
 
   
 
 
1.    Completion of the post-shipment Instrument testing at the SSI facility,
related data analysis, and post-shipment test data review
 
   
 
 
2.    Delivery by Contractor and Acceptance by DigitalGlobe of all Instrument
requirements verification documentation
 
   
Satellite
  The complete space-borne infrastructure required to perform the mission of
providing [**Redacted**] imagery of the Earth. The Satellite consists of the WV3
Instrument and the Spacecraft Bus.
 
   
Sensor Subsystem
(SSS)
  That part of the Instrument that [**Redacted**]
 
   
Space Segment
Integrator (SSI)
  The SSI is the integrating contractor for the WorldView 3 satellite system.
The SSI has responsibility for the design, fabrication, test, and launch
support, of the WorldView 3 satellite. The SSI provides integrating services to
define spacecraft bus, launch, and operating interfaces and environments as well
as satellite integration interfaces and environments for the WV3 Instrument.
 
   
Spacecraft Bus
  The Bus is that part of the Satellite that provides the support infrastructure
so the Instrument can function.
 
   
Telescope Support
Electronics
  The Telescope Support Electronics (TSE) are the electronics required to
[**Redacted**].
 
   
Optical Telescope
Unit (OTU)
  That part of the Instrument that collects light photons [**Redacted**] and
[**Redacted**]
 
   
WV3 Instrument
  The Instrument is the part of the Satellite comprised of the OTU and Sensor
Subsystem as previously defined. The Instrument also includes the thermal
control system provided by Contractor.

1.2 Program Overview
Under this Statement of Work, DigitalGlobe will procure one (1) WorldView-3
Instrument including intra-unit cables, as well as brackets for mounting the
cables to the spacecraft bus. The Instrument shall be compatible with the
spacecraft bus supplied by the Space Segment Integrator. The Instrument will be
substantially similar to the WV2 Instrument supplied by the Contractor to
DigitalGlobe for the NextView program.
1.3 System Description
[**redacted**] defines the major assemblies, subsystems and units/functions of
the Instrument and shows how they are allocated between the Instrument and the
Satellite. [**Redacted**]
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

2



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

2.0 Documents
This Statement-of-Work identifies applicable and reference documents. These
documents provide detailed requirements regarding Instrument performance,
interfaces, and/or standardized design, fabrication, and testing
processes/procedures. The Contractor and DigitalGlobe will perform the defined
work according to the standardized processes/procedures to the extent specified
herein.
In the event of any conflict between documents, the following order of
precedence shall prevail: a) Agreement Terms & Conditions; b) Statement of Work;
c) Instrument Specification; d) Applicable documents.
2.1 Applicable Documents
The documents listed below shall apply to the extent referenced herein and form
a part of this Statement of Work. Revision “MAR” denotes latest Mutually Agreed
upon Revision.
DigitalGlobe Produced Documents

         
APP-DGI-1
  WorldView-3 Instrument Specification   [**Redacted**]
 
       
APP-DGI-2
  Risk Management Plan for WorldView
Development   [**Redacted**]

Contractor Produced Documents

         
APP-CON-1
  NextView Product Assurance (& Supplier Product
Assurance) Plan   [**Redacted**]
 
       
APP-CON-2
  Selection and Approval of Parts and Materials and Processes   [**Redacted**]
 
       
APP-CON-3
  Responsibilities for Control of Critical Life Items   [**Redacted**]
 
       
APP-CON-4
  Contractor Electrical, Electronic, and Electromechanical (EEE) Parts Selection
  [**Redacted**]

Satellite Integrator Produced Documents

         
APP-SSI-1
  WV3 Instrument to Spacecraft Interface Control Document   [**Redacted**]

Government Produced Documents

     
APP-GOV-1
  TBS

2.2 Reference Documents
The documents listed below are identified for reference only.
DigitalGlobe Produced Documents

     
REF-DGI-1
  TBS

Contractor Produced Documents

     
REF-CON-1
  TBS

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

3



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

Satellite Integrator Produced Documents

         
REF-SSI-1
  WV3 Instrument Integration and Test ICD   [**Redacted**]

Government Produced Documents

         
REF-GOV-1
  Preliminary Design Review
(http://pbma.nasa.gov/docs/public/pbma/general/1215-1.pdf)
also available as
NASA Public Lesson Learned Entry: 0655
(http://www.nasa.gov/offices/oce/llis/0655.html)   [**Redacted**]
REF-GOV-2
  Critical Design Review for Unmanned Missions
(http://pbma.nasa.gov/docs/public/pbma/general/1215-3.pdf)
also available as
NASA Public Lessons Learned Entry: 0657
(http://www.nasa.gov/offices/oce/llis/0657.html)   [**Redacted**]
REF-GOV-3
  Pre-Ship Review
(http://klabs.org/DEI/References/design_guidelines/design_series/1215-5.pdf)
also available as
NASA Public Lessons Learned Entry: 0668
(http://www.nasa.gov/offices/oce/llis/0668.html)   [**Redacted**]

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

4



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

3.0 Contract Deliverables
3.1 Deliverable Items

  a.  
One (1) WorldView-3 Instrument, including intra-unit cables and brackets for
mounting cables to the spacecraft bus, meeting the requirements of the
WorldView-3 Instrument Specification and Engineering Change Proposals (ECP’s)
executed as part of the Agreement.

Delivery Flight Unit: [**Redacted**]

Note: Delivery occurs per definition in paragraph 1.1

  b.  
Any Engineering Model Units produced in performance of this contract

Delivery: Final Acceptance of [**Redacted**]

  c.  
Connectors, pins and sockets, with spares, insertion/extraction tools and
crimping data, as defined in Section 7.5

Delivery: [**Redacted**]
3.2 Deliverable Data Items
Reference Attachment 1: Contractor Data Items List (CDIL). Unless otherwise
noted herein, all final deliveries of Deliverable Data Items are due at
Instrument Pre-Ship Review.
3.3 Deliverable Services
Deliverable services include labor required to support the engineering and
management activities necessary to achieve the Instrument schedule including,
but not limited to, the following:

  a.  
Satellite Test and Integration Support

  b.  
On-orbit satellite Commissioning support

  c.  
On-orbit satellite Calibration and Validation support

  d.  
On-call Troubleshooting support

The above services will be contracted separately [**Redacted**]. DigitalGlobe
and Contractor agree that any Deliverable Services are not included in the Firm,
Fixed Price of the Agreement.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

5



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

4.0 Program Management
4.1 Program Philosophy
Emphasis throughout all phases and functions of the project shall be to produce
a reliable Instrument that meets the performance requirements on the contracted
schedule. [**Redacted**].
4.2 Program Management Structure (CDIL PM-1)
A diagram illustrating the Program Management Structure (CDIL PM-1) shall be
provided to DigitalGlobe. This diagram(s) shall indicate job titles and names of
the program management team. The diagram shall be updated and submitted to
DigitalGlobe when any personnel changes represented in the diagram take place.
A dedicated Program Manager shall be appointed by the Contractor prior to the
start of the contract. The Program Manager shall lead all of the Contractor’s
activities under the contract.
The Program Manager shall coordinate changes to contract conditions, price,
timescale, deliverables, services or performance levels, unless a specific
alternate has been appointed to deal with any of these matters. All changes to
the contract documents shall require the written agreement of the Contractor
contracts representative.
The Contractor shall appoint individual points of contact for each of the
following:

  a.  
Program overall technical management (Instrument System Engineer)
    b.  
Program Product Assurance
    c.  
Program Integration and Test management
    d.  
Optical Telescope Unit (OTU) IPT lead
    e.  
Sensor subsystem lead engineer
    f.  
Focal Plane Unit (FPU) IPT lead
    g.  
Digital Processing Unit (DPU) IPT lead
    h.  
Power Supply Unit (PSU) IPT lead

These individuals are key personnel and, if performing to customer expectations,
shall remain unchanged for the duration of the program. In the event that the
Contractor determines that replacement of key personnel is necessary, the
Contractor will notify DigitalGlobe as soon as possible prior to the impending
change. If DigitalGlobe, in good faith, objects to the qualifications of key
personnel, after being notified thereof, then Contractor agrees to discuss such
objections with DigitalGlobe and resolve such concerns on a mutually agreeable
basis, including selecting alternative personnel.
4.3 DigitalGlobe Management
DigitalGlobe will appoint a Program Manager who as an individual shall act as
DigitalGlobe’s primary point of contact on all program management matters. As
required, according to the activity and phase of the contract, he may nominate
specific individuals to interface directly with the Contractor.
The DigitalGlobe Program Manager shall coordinate changes to contract
conditions, price, timescale, deliverables, services or performance levels,
unless a specific alternate has been appointed to deal with any of these
matters. All changes to the contract documents shall require the written
agreement of the DigitalGlobe contracts representative.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

6



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

DigitalGlobe will also appoint a responsible individual(s) to be a single point
of contact for each of the following.
[**Redacted**]
The Contractor shall permit direct engineering interactions between these
DigitalGlobe individuals and their Contractor counterparts.
4.4 Master Program Schedule (CDIL PM-2)
The Contractor shall develop maintain, and provide a Master Program Schedule
(MPS) for the entire program including hardware, software, analyses, data item
deliverables, and subcontractor activities for all phases of the program
including design, integration, test, and shipment through final acceptance.
4.4.1 General
The MPS shall consist of a computer supported dependency network, each element
of which shall represent a single program event. Each event shall be attributed
a start and finish date. The network must clearly show the interdependency in
terms of both time and function amongst the events.
The MPS shall be the major management tool for planning, monitoring and
controlling the program, in terms of:

  a.  
Planning the program, monitoring progress, documenting actual activity
accomplishment and actual durations.

  b.  
Predicting future progress.
    c.  
Identification of significant milestones e.g. review meeting.
    d.  
Identification of the time critical path.

4.4.2 Required Software
The Contractor shall create and maintain the network using Microsoft Project
(Version 2003). The Contractor shall update and provide monthly a high level
“wishbone” schedule consisting of key events for individual components and
showing the project flow and dependencies leading to Instrument deliveries.
Schedules of a detailed nature shall be provided electronically on a monthly
basis. A hardcopy shall also be provided on request.
4.4.3 MPS Construction
4.4.3.1 Content
The network shall be constructed against the following major classifications:

  a.  
Deliverable hardware down to unit level, including major subcontract activities.
    b.  
Software development and test activities.
    c.  
New or modified facilities required to support the deliverables.

  d.  
Other events/items required to support the production of the deliverables or
services. e.g. test aids, test software prototypes, etc.

  e.  
Customer Furnished Equipment required from DigitalGlobe.

  f.  
Deliverable Data Items

  g.  
Payment Milestones

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

7



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

Individual items in each class shall be considered to consist of a number of
generic events. These events shall typically consist of such activities as:

  a.  
Plan
    b.  
Design & develop
    c.  
Manufacture
    d.  
Assemble
    e.  
Integrate
    f.  
Test
    g.  
Deliver
    h.  
Reviews

However steps may be omitted or added given unit specific circumstances by
mutual consent of the parties.
4.4.3.2 Unique Identifiers
The MPS shall include a unique identifying number for each task. This will more
easily allow DigitalGlobe to combine certain tasks into a DigitalGlobe Master
Schedule. Unique identifiers will not be deleted, reused, or re-assigned to
other tasks.
4.4.4 Reports
All MPS events and milestones shall be coded to support both Gantt and Network
views. All events and milestones shall be coded to permit a variety of sort
options to be exercised without program modification. Both GANTT and network
form shall be supported.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

8



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

4.5 Meetings & Reviews
The Contractor shall support the meetings and reviews listed in the following
paragraphs.
4.5.1 Weekly Status Telecon
The Contractor Program Manager and other appropriate personnel shall support a
weekly meeting/telecon with the DigitalGlobe Program Manager to review program
status including schedule, technical, action items, and subcontracts.
4.5.2 Program Management Reviews (CDIL PM-3)
The Contractor shall provide a monthly Program Management Review (PMR) and shall
include all aspects of the program. The PMR shall include the following at a
minimum:

  a.  
Accomplishments since last review and action item status

  b.  
System technical status and progress, risk list updates, and residual risk
assessment

  c.  
Program status including forthcoming events and activities
    d.  
Performance and quality assurance status
    e.  
Program schedule status including payment milestones
    f.  
Subcontractor status
    g.  
Contract status and issues

4.5.3 Program Reviews
4.5.3.1 List of Reviews
The Contractor shall conduct formal reviews at the following program milestones,
at major component, subsystem, and Instrument level. The Contractor shall
prepare charts, viewgraphs, analysis results, trade study results, etc. in the
quantity and quality typical of aerospace industry reviews.

  a.  
System Requirements Review (SRR)
    b.  
As-Built WV2 Design and Performance Review (DPR)
    c.  
Delta Preliminary Design Review (PDR)
    d.  
Delta Critical Design Review (CDR)
    e.  
Manufacturing Readiness Review (MRR)
    f.  
Test Readiness Review (TRR)
    g.  
Test Data Review
    h.  
Component / Subsystem End Item Data Package Review (DPR)
    i.  
Pre-Ship Review (PSR)
    j.  
Post-Shipment Test Data Review

DigitalGlobe shall be invited to attend each review. Contractor shall provide at
least two weeks advance notice for design reviews and Instrument-level test
reviews to allow for travel planning. Contractor shall provide at least three
business days advance notice for component-level test readiness reviews. A data
package of the review material shall be provided at each review.
DigitalGlobe will prepare Launch and Mission Readiness Reviews. The Contractor
shall provide inputs for preparation of these reviews on a time and materials
basis. The purpose of the reviews is to establish that all launch processing
activities have been successfully completed and that all mission support
facilities are in place, have been tested successfully, and are capable of
supporting the mission.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

9



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

4.5.3.2 Content of Reviews

  a.  
Design Reviews shall include that information and documentation typical of
aerospace industry reviews, such as:

  1.  
Instrument mechanical configuration including stowed and deployed and
[**Redacted**]

  2.  
Instrument electrical/electronic design
    3.  
Instrument software design
    4.  
Instrument optical design and prescription
    5.  
Instrument Operating Modes
    6.  
Fault Detection and Safing

  7.  
Budgets, measured performance, and Margins relative to specifications as
outlined in Section 5.3.6, System Budgets

The reviews should be conducted for the Instrument as a system. If necessary,
the reviews may be conducted separately for the Sensor Subsystem and the
Telescope and will cover subsystem and system level issues. These reviews shall
focus on integrating the diverse performance, functional, and operational
aspects of the Instrument program including system level budgets. A data package
of the review material shall be provided three business days prior to each
review.
Specific analyses and detailed designs shall be reviewed in less formal but more
detailed desktop reviews emphasizing electronic data transfer and coordination.

  b.  
Test Readiness Reviews (TRR’s) shall include that information and documentation
typical of aerospace industry reviews, such as:

[**Redacted**]

  c.  
The test program Data Reviews will contain information and documentation typical
of aerospace industry reviews such as:

  1.  
Test data review
    2.  
Review of [**Redacted**]
    3.  
Review of [**Redacted**].
    4.  
Instrument configuration review
    5.  
Review of integration and test activities for the upcoming program phase.

4.5.4 Component/Subsystem Design Review Listing (CDIL PM-4)
The Contractor shall prepare a summary listing of all planned component (box
level) and subsystem design reviews. This listing shall include the Contractor
provided and subcontractor provided hardware. This listing shall define the
meeting format and required attendance. The Contractor shall provide a minimum
of 10 days advance notice to DigitalGlobe for the following major reviews:

  a.  
System, Subsystem, and Component PDRs
    b.  
System, Subsystem, and Component CDRs

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

10



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

DigitalGlobe attendance and participation shall be allowed, but not required at
all reviews. The review activity will not be repeated if DigitalGlobe fails to
attend.
4.5.5 Component/Subsystem Test Readiness / Data Review Listing (CDIL PM-5)
The Contractor shall prepare a summary listing of all planned component (box
level) and subsystem qualification and acceptance test reviews. This listing
shall include the Contractor provided and subcontractor provided hardware. This
listing shall define the meeting format and required attendance. The Contractor
shall inform DigitalGlobe of upcoming reviews in a timely manner.
DigitalGlobe attendance and participation shall be allowed, but not required at
all reviews. The review activity will not be repeated if DigitalGlobe fails to
attend.
4.5.6 DigitalGlobe Meetings
DigitalGlobe will arrange separate contracts for the:

  a.  
Spacecraft Bus and Satellite Integration
    b.  
Launch and mission insurance

A series of technical interchange and review meetings will be held with these
contractors jointly and separately, as required. The Contractor shall provide
representation at these meetings as needed to resolve interface issues. Costs
associated with attendance of the meetings for segments as indicated in
(a) above shall be at the Contractor’s expense.
In the case of the insurance (b), the Contractor will provide inputs to formal
presentations and support meetings to be held at the DigitalGlobe facility and
up to two meetings in London. Costs associated with item (b) shall be on a time
and materials basis. DigitalGlobe will be responsible for responses to action
items using information made available or provided by the Contractor during the
course of the program.
4.6 Documentation Management
4.6.1 General
DigitalGlobe will have access rights to all program technical data that
Contractor generates and all subcontractor data to which Contractor has legal
and contractual rights. Program technical data may include design reviews,
reports, drawings, analyses, certification logs, build logs, procedures, and
test data generated by the Contractor or its subcontractors in support of the
program. Access rights to deliverable data shall be granted without restriction.
Access rights to all other data shall not be unreasonably withheld by Contractor
subject to proprietary and security restrictions. The Contractor shall ensure
that necessary contractual clauses are incorporated in contracts with their
subcontractors to permit this access.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

11



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

4.6.2 Objective
The Contractor shall establish a control and monitoring program relating to all
deliverable documentation and test data for the complete program. The program
shall account for the following:

  a.  
Preparation, review, and formal release as required.
    b.  
Changes.
    c.  
Storage, backup, and retrieval.
    d.  
Distribution.
    e.  
DigitalGlobe access to all Contractor documentation prepared on the project
    f.  
Long term storage for the purpose of through-life product support (through the
operational life of the last flight unit)

4.6.3 Documentation Listing (CDIL PM-6)
The Contractor shall develop and maintain a Documentation Listing that
identifies all deliverable reports, analyses, drawings, software items, etc.,
that are developed on the project per the CDIL. The Documentation Listing shall
include a naming convention that uniquely identifies the documents for
electronic access where applicable. The List shall also indicate the Contractor
document number, meaningful document title, latest revision number and date,
planned completion date, and status information. The documentation listing shall
be updated and provided quarterly until start of Sensor Subsystem
(SSS) integration or telescope environmental testing, and monthly thereafter.
4.6.4 Documentation Delivery
The Contractor shall deliver documents electronically where possible. The
Contractor shall deliver documents in native formats where possible (e.g.
Microsoft Word, Excel, etc.), as opposed to PDF. DigitalGlobe will identify the
delivery location, such as a Microsoft Office SharePoint Server (MOSS) internet
site, and provide Contractor with username and password-controlled access.
Documents shall be submitted or made available to DigitalGlobe according to the
dates indicated in the list provided in Attachment 1.
Contractor shall provide Engineering Reports based on analysis or similarity at
the delta-CDR. If Contractor uses classified documentation for requirements
verification, the Contractor will either re-write the documentation in an
unclassified form, or deliver the documentation in a classified manner.
4.7 Action Item List (CDIL PM-7)
The Contractor shall maintain an Action Item List indicating all significant
action items, including those of the Contractor as well as those of other
organizations that relate to interactions with the Contractor. The Action
Item List will be developed and maintained in a format that allows sorting by
subsystem, originating party, receiving party, originating date, and closing
date. The Contractor shall be responsible for ensuring closure of those items
relating to the Contractor interactions and interfaces.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

12



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

4.8 Financial Management
Contractor shall define a standard set of formats for reporting program
financial payment and billing status and shall submit them on a monthly basis.
This shall consist of the following:
4.8.1 Historical Record of Payments (CDIL PM-8)
The Contractor shall create and maintain a record of the individual payments
invoiced and made, updated on a monthly basis. This record shall be
cross-referenced to the payment schedule incorporated in the contract. Payments
made in support of contract amendments shall be appropriately identified and
cross-referenced to the payment schedule incorporated in the amendment. Payment
information will include invoice number and date. Invoices and payments
associated with time and materials task orders shall be recorded separately and
updated monthly.
4.8.2 Payments Forecast (CDIL PM-8)
The Contractor shall create and maintain a forecast of the future invoices,
cross-referenced to the payment schedule incorporated in the contract. Payment
milestone forecasts shall be consistent with program progress reported on the
Master Program Schedule. Future invoices relating to time and material task
orders shall be separately forecast on a monthly basis.
NOTE: Record of Payments and Payment Forecast are delivered as a single CDIL
item.
4.9 Contract Change Control
Contract changes are considered to be of three types only:

  a.  
Contract Amendments

  b.  
Waivers: A written authorization granted after contract award to accept an item,
that during production, or after having been submitted for inspection or
acceptance, is found to depart from contract or specified configuration
requirements. Waivers are intended only as one-time departures from an
established configuration for specified items or lots and are not intended to be
repeatedly used in place of formal engineering changes.

  c.  
Deviations: A written authorization, granted after contract award and prior to
the manufacture of the item, to depart from a particular performance or design
requirement of a contract, specification, or referenced document, for a specific
number of units or a specified period of time. Deviations are intended only as
one-time departures from an established configuration for specified items or
lots and are not intended to be repeatedly used in place of formal engineering
changes.

The Contractor shall devise a system to control, monitor, and notify
DigitalGlobe of these changes. The control system shall include provision for:

  a.  
A unique numbering scheme to track the changes through to completion.

  b.  
Impact upon contract obligation: — price, performance and delivery schedule,
with specific identification of the item(s) of hardware, software or
documentation affected.

  c.  
Notification of timescale for acceptance or rejection for each change, typically
ten business days. Notification timescale will be extended by mutual agreement.

4.10 Risk Management Report (CDIL PM-9)
Contractor shall supply an initial Risk Management Report (CDIL PM-9) covering
the system elements to be provided by this SOW. The Risk Management Report shall
be in accordance with the Risk Management Plan. The Risk Management Report shall
be updated and provided monthly.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

13



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

The Contractor shall perform and maintain a comprehensive risk management and
mitigation program. Risks and mitigation analyses shall include risks to the
Contractor’s schedule, system performance, requirements, and other risks that
may impact the system. The Contractor’s risk management report shall be updated
and delivered monthly and reviewed at all Program Management Reviews.
4.11 DigitalGlobe On-Site Representatives
The Contractor shall support on-site Customer representatives with insight into
Contractor activities. The Contractor shall provide the representatives full
insight, on a non-interference basis, into all areas in which work is being
performed, for both the prime and its subcontractors. This insight includes, but
is not limited to, design and technical activities, development and production
processes, and quality functions. In a collaborative manner, both the Contractor
and representatives will utilize the Contractor’s existing documentation and
processes to fulfill the requirements of this clause. The Contractor shall
maintain full accountability and responsibility for the integrity of processes
used to develop a quality product that meets the contract requirements.
The on-site representatives will conduct surveillance activities in a manner
that will not unduly delay any work performed by the Contractor. On-site
representatives shall be governed by all applicable environmental, safety, and
security requirements and standards of conduct. Additionally, on-site
representatives shall have access to flight hardware on an escorted basis only.
This clause applies throughout the entire period of performance.
Individuals conducting on-site surveillance do not have authority to provide
direction that:

  1.  
Constitutes an assignment of additional work outside this Statement of Work
    2.  
Constitutes a change as defined in the changes clause
    3.  
Causes a change in total price, or change in schedule
    4.  
Changes any of the expressed terms, conditions, or specifications of the
contract
    5.  
Interferes with the Contractor’s rights to perform the terms and conditions of
the contract.

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

14



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

5.0 Design
The following sections identify the Contractor responsibilities regarding design
reviews, analyses, and documentation.
5.1 General
The Contractor shall design the Instrument and associated Ground Support
Equipment (GSE), exclusive of the items defined in Section 10.0, Customer
Furnished Equipment, in accordance with the applicable documents. Design
activities shall be featured in the Master Program Schedule.
5.2 Design Reviews
The Contractor shall conduct design reviews of the Instrument as described in
para 4.5.3.2.a:

  a.  
System Requirements Review (CDIL D-1)
    b.  
Delta Preliminary Design Review (CDIL D-2), for new components only
    c.  
Delta Critical Design Review (CDIL D-3), scope limited to changes from WV2

5.3 Design Data
The Contractor shall provide the Instrument design, test, and verification data
outlined in the following paragraphs.
5.3.1 Requirements Verification Plan (CDIL D-4)
The Contractor shall develop and maintain an Instrument Requirements
Verification Plan. The plan will address the verification approach for each
system level requirement in the Instrument Specification to include verification
method (e.g. test, analysis, etc.), verification level (e.g. component,
subsystem, system), and documentation approach. DigitalGlobe approval is
required for the verification plan. The Contractor will provide the initial plan
at CDR.
5.3.2 Instrument Level Requirements Verification / Compliance Matrix (CDIL D-5)
The Contractor shall develop and maintain a Requirements Verification/Compliance
Matrix (RVCM) including the following information for the Instrument
Specification:

  a.  
Specification paragraph
    b.  
Paragraph title
    c.  
Summary description of requirement
    d.  
Column indicating status of compliance
    e.  
Summary description of budgeted and measured performance, including margin
    f.  
Verification Level [**Redacted**]
    g.  
Verification Point [**Redacted**]
    h.  
Verification Method [**Redacted**]
    i.  
Verification Source Document indicating applicable paragraph, test sheet, etc.
    j.  
Comments, if required.
    k.  
Other information at the Contractor’s option

The Contractor shall update the RVCM at CDR, and monthly beginning at the first
component Acceptance Test Procedure through Instrument Final Acceptance.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

15



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

5.3.3 Component / Subsystem Specifications (CDIL D-6)
The Contractor shall flow down requirements from the Instrument Specification to
appropriate subsystem and/or component specifications. The Contractor shall
deliver component / subsystem specifications at the time of the associated CDR,
at each major revision, and finally at the associated End Item Data Package
Review.
5.3.4 Component / Subsystem Level RVCM (CDIL D-7)
The Contractor shall develop a Requirements Verification/Compliance Matrix for
each component / subsystem based on the results of 5.3.3. The Contractor will
provide the initial component / subsystem RVCM at CDR. The Contractor shall use
the Component Level RVCM as an input into the component / subsystem level
performance test procedures. The Contractor shall document compliance to the
component / subsystem specifications at the associated End Item Data Package
Review.
5.3.5 Drawings (CDIL D-8)
A complete file of Contractor drawings prepared in performance of this contract
shall be maintained on file at the Contractor’s facility in electronic and
hardcopy form, where appropriate. Access to the drawings shall be provided when
requested. A complete set of top-level drawings, typically assembly drawings,
shall be delivered at CDR. Final as-built drawings shall be provided at the
associated End Item Data Package Review or Pre-Ship Review, as appropriate.
5.3.6 System Budgets (CDIL D-9)
The Contractor shall provide the following system budgets, measured performance,
and margins relative to specifications with the nominal update frequency as
defined in the table. [**Redacted**]
The Customer will be responsible for providing performance information required
to update the budgets for any of the Customer Furnished Equipment.
5.3.7 Subsystem Description Documents (CDIL D-10)
The Contractor shall prepare Subsystem Description Documents for each Instrument
subsystem and for the electrical interfaces to the Spacecraft Bus.
The Subsystem Description Documents will include as a minimum:

  a.  
Subsystem Overview including a detailed block diagram
    b.  
Functionality and major performance characteristics of each Subsystem Component
    c.  
Redundancy, to include

[**Redacted**]

  g.  
Subsystem schematic including power, power returns, commands, and telemetry.
This schematic shall be updated to reflect Engineering Change Orders.

  h.  
Expected nominal operating methods and telemetry limits, to include

[**Redacted**]

  i.  
Operational constraints, to include

[**Redacted**]

  j.  
Fault Protection, to include

[**Redacted**]
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

16



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

  k.  
Interfaces between subsystem components
    l.  
Major interfaces with other subsystems
    m.  
Non-operational constraints, to include

  1.  
Storage environment such as temperature, humidity, etc.
    2.  
Special packaging or environments (e.g. nitrogen purge)
    3.  
Re-test requirements

The Subsystem Description Documents shall be delivered at CDR + 6 months and
again at Pre-Ship Review with all changes documented. The subsystem schematic
(item g.) shall be updated as required throughout the program to reflect
Engineering Change Orders.
5.3.8 Analyses, models, and reports
The Contractor shall perform the analyses and provide the models listed below.
Contractor shall provide updated analyses and models when changes significantly
invalidate previous results.

  a.  
Structural analyses, reports, and model (CDIL D-11)
       
Contractor shall create a detailed structural model, perform structural
analysis, and report results including a [**Redacted**]. The structural model
shall be provided in a format defined by DigitalGlobe and the SSI. The
structural model will be provided to SSI for satellite-level analyses.
    b.  
Thermal analyses, reports, and model (CDIL D-12)
       
Contractor shall create a detailed thermal model, perform thermal analysis, and
report results including a [**Redacted**]. Contractor shall create and provide a
thermal model [**Redacted**]. The SSI will produce an integrated satellite-level
thermal model.
       
The Contractor shall correlate the Contractor’s thermal model [**Redacted**].
The Contractor shall provide an updated, correlated thermal model.
    c.  
System Level FMECA (CDIL D-13).
       
The System Level Failure Modes and Effects and Criticality Analysis (FMECA)
[**Redacted**].
    d.  
Reliability analysis, reports, and model (CDIL D-14)
       
Contractor shall create a detailed reliability model [**Redacted**].
    e.  
Optical analyses, reports, and models (CDIL D-15)
       
The Contractor shall perform detailed optical analyses, create optical models of
the Instrument, and report performance data. The Contractor shall provide
[**Redacted**].
       
The camera model shall include all data necessary to know [**Redacted**].
       
The Contractor shall provide a design optical prescription at CDR.
[**Redacted**]

5.3.9 Interface Control Documents
The Contractor shall support preparation, development and maintenance of the WV3
Instrument to Spacecraft ICD by providing the necessary review and input to the
SSI. Changes will be discussed between the affected parties to determine the
most cost and schedule efficient manner to implement the change. If applicable,
any impact will be covered under the Changes provision of the Agreement.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

17



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

5.3.9.1 WV3 Instrument to Spacecraft ICD Verification Plan (CDIL D-16)
The Contractor shall develop and maintain an ICD Verification Plan for the
Contractor side of the WV3 Instrument to Spacecraft ICD Verification Plan.
DigitalGlobe approval is required for the verification plan. The Contractor
shall provide the initial plan at CDR.
5.3.9.2 WV3 Instrument to Spacecraft ICD RVCM (CDIL D-17)
The Contractor shall develop and maintain an ICD Requirements Verification /
Compliance Matrix for the Contractor side of the WV3 Instrument to Spacecraft
ICD. The Contractor will provide the initial ICD RVCM at CDR. The Contractor
shall verify the Contractor side of the WV3 Instrument to Spacecraft ICD
according to the Verification Plan and update the ICD RVCM periodically to
reflect the verification progress. The final ICD RVCM shall be provided at
Pre-Ship Review.
5.3.9.3 WV3 Instrument Integration and Test ICD
The Contractor shall support preparation, development and maintenance of the WV3
Instrument Integration and Test ICD by providing the necessary review and input
to the SSI.
5.3.10 Critical Items list (CDIL D-18)
The Critical Items List shall summarize all known single point failures on the
Instrument and any special efforts required to mitigate risk associated with
them. Critical Items List shall also contain any items requiring special
handling due to a high potential of damage, mission criticality, or safety
concerns.
5.3.11 Component Heritage Summary (CDIL D-19)
The Component Heritage Summary will consist of a listing of all Instrument units
by subsystem summarizing:

  a.  
Unit name
    b.  
Development / qualification history (e.g. engineering model, qual, protoflight)
    c.  
Previous flight heritage
    d.  
Modifications to previous uses
    e.  
Any significant known anomalies on flight units

5.3.12 Engineering Reports and Data (CDIL D-20)
The Contractor shall prepare and maintain a complete file of all relevant
Engineering Reports, analyses, test data and test reports at the Contractor
facility in electronic and hardcopy form, where appropriate. The Contractor
shall include the cognizant DigitalGlobe Subsystem Engineer on the distribution
list of all completed Contractor Engineering Reports. The Contractor shall
deliver all Engineering Reports, analyses, test data and test reports and other
documentation used for requirements verification, even if the documentation was
developed for another program. Electronic transfer to DigitalGlobe will
constitute delivery and shall occur within five business days of the document
release date.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

18



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

“Relevant” ERs in this context refers to all documents containing design
information, analyses, test data, etc. that affect the performance and/or
operations of the Instrument. It does not include documents that contain
Contractor proprietary cost data.
5.3.13 Flight/Ground Software Source Code
The Contractor shall deliver flight and ground software source code and
operating manuals as noted in following paragraphs. The software provided shall
be subject to the licensing constraints documented in the Software License
Agreement (Exhibit 3 of the Agreement).
5.3.13.1 Flight Software Code (CDIL D-21)
The Contractor shall deliver a copy of the source code for flight software,
firmware, and programmable devices as noted below. The source code shall be
delivered to and held in a Software Escrow Account with a mutually agreed upon
institution naming DigitalGlobe as beneficiary at DigitalGlobe’s expense. The
source code shall include the following at a minimum:
[**Redacted**].
5.3.13.2 Decompression Source Code (CDIL D-22)
The Contractor shall deliver a copy of the packet parser and decompression
source code and executable to DigitalGlobe on compatible electronic media. The
decompression software shall be capable of running on a [**Redacted**] platform
using the [**Redacted**] operating system. The packet parser and decompression
software shall be licensed as set forth in the Software License Agreement.
5.3.13.3 Decompressor User’s Manual (CDIL D-23)
The Contractor shall deliver a User’s Manual for the packet parser and
decompression source code and executable. The User’s Manual shall include
sufficient information to compile, link, and execute the decompression software.
The User’s Manual shall include nominal information for trouble-shooting
compilation and run time errors.
5.3.13.4 Compressor Executable (CDIL D-24)
The Contractor shall deliver a copy of the compressor executable using a C
programming language simulation to DigitalGlobe on compatible electronic media.
The compression software shall be capable of running on up to three
platforms/operating systems specified by DigitalGlobe (e.g. Dell/Windows,
HP/Linux). The compression software shall be licensed as set forth in the
Software License Agreement.
5.3.13.5 Compressor User’s Manual (CDIL D-25)
The Contractor shall deliver a User’s Manual for the compressor executable. The
User’s Manual shall include sufficient information to install and operate the
compression software. The User’s Manual shall include nominal information for
trouble-shooting run time errors.
5.3.14 Composite Grounding Design (CDIL D-26)
[**Redacted**].
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

19



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

5.3.15 Line of Sight Prediction Models (CDIL D-27)
Contractor shall supply Line of Sight (LOS) prediction models for thermal and
mechanical sensitivities.
Contractor shall supply a LOS Thermal Prediction Model. This model shall
[**Redacted**].
The Contractor shall provide a set of [**Redacted**].
5.3.16 Use of Relays (CDIL D-28)
The Contractor shall inform DigitalGlobe of known relays and their function in
the design. DigitalGlobe shall be informed of additions to the relay list as
information becomes available. In a timely fashion DigitalGlobe will then in
turn verify the number of anticipated relay actuation cycles for the given
function based upon operations analysis and convey this value to the contractor
so as to aid in their analysis.
5.3.17 Radiometric Calibration Data (CDIL D-29)
The Contractor shall collect and provide radiometric calibration data for all
operational modes. The calibration data shall be collected for [**Redacted**].
5.3.18 Spectral Performance Data (CDIL D-30)
The Contractor shall provide spectral performance data for detectors, filters,
and the Instrument to include, but not be limited to, [**Redacted**].
5.3.19 Timing Table Development
The Contractor shall develop optimized timing tables for all operating modes of
the Instrument.
5.4 Documentation
The requirements of previous sections generate documents relating to the Design
function. These documents are summarized in Attachment 1 of this Statement of
Work.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

20



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

6.0 Product Assurance
The following paragraphs outline the Contractor obligations relating to Product
Assurance.
6.1 Product Assurance Plan (CDIL QA-1)
The Contractor and its subcontractors shall have an established quality control
system that meets the requirements of the established Contractor Product
Assurance Plan and Supplier Product Assurance Plan. Subcontractors will modify
their existing product assurance programs to meet the requirements of the
Contractor Product Assurance Plan.
The Contractor shall implement the following special provisions to the WV3
Product Assurance (& Supplier Product Assurance) Plan. These provisions shall
also extend to the Contractor’s Subcontractors.

  a.  
The selection of parts shall follow [**Redacted**].

  b.  
Any part that cannot be screened to bring it up to the [**Redacted**] must have
DigitalGlobe signature approval prior to requisition.

  c.  
The parts program minimum level shall be at the [**Redacted**].

  d.  
Any part that has a [**Redacted**] shall only be used after [**Redacted**].

The Contractor Product Assurance Plan shall include mandatory inspection points
(MIPs) for [**Redacted**], for both Contractor and Supplier produced hardware. A
Contractor Quality Assurance representative shall perform these MIPs at the
Contractor supplier facility.
The Contractor shall ensure that supplier product assurance plans meet
Contractor and Customer requirements.
6.1.1 Materials Review Board
The Contractor shall establish a Materials Review Board (MRB) to address the
development, manufacture, procurement, test, and implementation of parts,
materials, and processes used on the program. A DigitalGlobe representative
shall be invited to MRB meetings when convened. Notification may be via email.
DigitalGlobe attendance is not a requirement of holding MRB meetings.
6.2 Parts, Materials, and Processes
The following sections outline Contractor obligations regarding parts,
materials, and processes.
6.2.1 Electrical, Electronic, and Electromechanical (EEE) Parts Selection
The Contractor shall select EEE parts via its [**Redacted**]. The Contractor
shall notify DigitalGlobe to resolve cooperatively any part need that affects
the Instrument system specification or contractual requirements. The Contractor
shall notify DigitalGlobe when an EEE component in plastic packaging is selected
for use in the deliverable hardware.
[**Redacted**]
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

21



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

6.2.2 EEE Parts Listing (CDIL QA-2)
The contractor shall prepare, maintain, and deliver an EEE Parts Listing for all
Instrument hardware, except for CFE. This listing shall identify all EEE parts
intended to be used, supplier and/or industry designations, contractor
specifications and revisions, manufacturer/supplier, package type, finish,
indication of acceptance for prohibited materials, reliability level,
qualification rationale, key performance parameters or ratings for each part
(including TID and SEE tolerance, temperature limits, life limitations, and
others as required), and indications of Customer approval for use of nonstandard
items. The contractor’s internal process and format for EEE Parts Listing may be
utilized.
Prior to parts procurement or allocation from Contractor stores, Contractor
shall review all parts and verify compliance with Contractor and Customer
requirements. Parts procured prior to verification are procured “at risk” by
Contractor and/or vendors. All deviations from the planned parts list shall be
reviewed by Contractor. The EEE Parts List shall be reviewed and updated by
Contractor as necessary. The EEE Parts List shall be updated and provided to
DigitalGlobe at the following, as a minimum:

  a.  
Prior to component/box parts procurement
    b.  
Prior to component/box manufacturing readiness review
    c.  
Prior to component/box level Test Readiness Review
    d.  
Final as-built at component/box EIDP review
    e.  
At SSS or Instrument Test Readiness Review
    f.  
Final as-built at Instrument PSR

The Contractor’s quality organization shall inspect the list at each update and
verify conformance to Contractor’s and Customer’s requirements.
6.2.3 Material Identification and Usage Listing (CDIL QA-3)
The contractor shall prepare, maintain, and deliver a Material Identification
and Usage Listing (MIUL). This listing shall identify all non-EEE parts,
materials and manufacturing processes intended to be utilized, supplier and/or
industry designations, contractor specifications, manufacturer/supplier, finish,
indication of acceptance for prohibited materials, key performance parameters or
ratings for each M&P [**Redacted**], and indications of Customer approval for
use of nonstandard items. The contractor’s internal process and format for the
MIUL may be utilized. The Contractor shall update the MIUL until product
delivery to account for any design or manufacturing changes. The Contractor
shall deliver the initial MIUL at PDR and the final MIUL for each component at
the associated EIDP review.
6.3 As-Built Configurations and Conformance
6.3.1 As-Built Configured Article List (CDIL QA-4)
The Contractor and its subcontractors shall maintain as-built configured article
lists for each component / subsystem throughout the production program. At the
conclusion of integration, the information shall be used to generate the
preliminary As-built Configured Article List. After test and modification (if
any) the List shall be finalized and presented.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

22



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

6.3.2 Certificate of Conformance (CDIL QA-5)
The Contractor shall prepare a Certificate of Conformance, signed by Product
Assurance and Program Management. The certificate will detail the conformance
(and exceptions) to the SOWs, specifications and other contractual documents for
the delivered article. The Contractor shall provide the Certificate to the
Customer at the Post-Shipment Test Data Review.
6.3.3 End-Item Data Package (CDIL QA-6)
The Contractor shall assemble and provide an End-Item Data Package (EIDP) for
each component / subsystem. The EIDP shall include all Contractor EIDP required
data. The EIDP shall also include the following:

  a.  
Requirements verification documentation

  b.  
Anomaly reports with final disposition

  c.  
Build photos, appropriately labeled

6.4 Product Assurance Reviews (CDIL QA-7)
The Product Assurance Plan shall include a program for the periodic audit,
typically quarterly, of portions of the Contractor’s Product Assurance System in
each of the areas listed below. The Program Product Assurance engineer, or
equivalent Contractor quality organization representative, shall conduct these
audits and confirm compliance to requirements. The Contractor shall inform
DigitalGlobe of the audit results. This requirement may be satisfied with
existing [**Redacted**], or equivalent audits.

  a.  
Reliability
    b.  
Parts Procurement
    c.  
Materials and Processes
    d.  
Non-Conforming Material Control
    e.  
Configuration Management
    f.  
Safety

6.5 Contamination Control Plan (CDIL QA-8)
The Contractor shall prepare and maintain a Contamination Control Plan capable
of maintaining the cleanliness of the delivered hardware in accordance with the
WV3 Instrument specifications.
6.6 Failure Reports (CDIL QA-9)
The Contractor shall provide detailed failure reports of hardware and software
anomalies and failures. Contractor shall report, as a minimum, at the component
/ subsystem level beginning at proto-qualification, qualification, or acceptance
testing.
The Contractor shall conduct Failure Review Board (FRB) meetings as necessary.
The purpose of the FRB is to address anomalies or failures, identify root cause,
and develop a path forward. The FRB shall address anomalies and failures on this
program as well as programs using the same parts, materials, or processes. The
FRB shall ensure corrective action identified by the FRB is indeed implemented.
A DigitalGlobe representative shall be invited to FRB meetings when convened.
Notification may be via email.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

23



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

7.0 Procurement
The following sections provide the Contractors obligations regarding
procurement.
7.1 General
The Contractor shall be responsible for the work associated with the procurement
of all material and subcontracts required to provide the deliverable items,
except for items identified in Section 10.0, Customer Furnished Equipment.
Procurement activities shall be featured in the Master Program Schedule. The
Contractor shall procure equipment and services according to the Contractor
Product Assurance Plan and other applicable Contractor procedures. Major
subcontract status shall be included in the monthly Program Management Reviews
and Master Program Schedule updates.
7.2 Reviews
Contractor shall establish a series of reviews with each subcontractor.
Contractor shall include a schedule of these reviews in the Review Listings
required by paragraph 4.5.3 and 4.5.4. The reviews will generally be held at the
subcontractor facility and DigitalGlobe personnel may attend, at their option,
with advance notice to the Contractor.
7.3 Program Subcontract Status Report (CDIL PT-1)
The Contractor shall prepare a Program Subcontract Status Report (PSSR) for the
program. The PSSR will contain critical status information on each major
subcontract (larger than $1M) relative to:

  a.  
Design and development
    b.  
Procurement and Production
    c.  
Assembly
    d.  
Integration
    e.  
Test, including any anomalies
    f.  
Delivery schedule
    g.  
Reviews

7.4 Subcontract Flow-downs
[**Redacted**].
7.4.1 Assignment Clause
[**Redacted**].
7.4.2 Access
[**Redacted**].
7.5 Test Connectors and Connector Savers
Contractor shall procure and deliver to DigitalGlobe [**Redacted**].
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

24



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

7.5.1 Test Connector Set
[**Redacted**]
7.5.1.1 Box Connectors
[**Redacted**]
7.5.1.2 Cable Connectors
[**Redacted**]
7.5.2 Spares
[**Redacted**]
7.5.3 Pins and Sockets
[**Redacted**]
7.5.4 Insertion/Extraction Tools
[**Redacted**]
7.5.5 Crimper Information
[**Redacted**]
7.5.6 Quality
[**Redacted**]
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

25



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

8.0 Production Activities
8.1 General
The Contractor shall appoint a Production engineer responsible for ensuring that
the Contractor’s production capabilities match the requirements of the program.
With the support of the Program QA engineer, he shall ensure that the production
facilities comply with the Product Assurance requirements.
The Contractor shall be responsible for the work associated with the production
of the deliverable items, except for the items identified in Section 10.0,
Customer Furnished Equipment. The Contractor shall be responsible for the
production activities associated with integrating the CFE items as defined in
Section 10.0.
Production activities shall be featured in the Master Program Schedule.
8.2 Production Process
The Contractor shall produce the deliverable hardware according to applicable
Contractor standardized procedures. As a minimum, standardized Contractor
procedures shall be followed for the following topics:
[**Redacted**]
8.3 Access
With adequate advance notice and subject to security requirements, the
production manager shall arrange access for the DigitalGlobe staff to the
Contractor manufacturing areas where manufacturing activities associated with
the program are taking place.
8.4 Production Documentation
The Contractor shall document the as-built configuration using production orders
and Certification Logs. These logs shall be available on-site for DigitalGlobe
review.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

26



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

9.0 Integration and Test Activities
The following paragraphs describe the Contractor responsibilities in regards to
Sensor Subsystem, Instrument, and Satellite Integration and Test (I&T)
activities.
9.1 General
Integration and test activities fall into the categories shown below.

  a.  
Component / Subsystem level testing
    b.  
Instrument Integration & Test
    c.  
Integration of the Instrument into the Satellite [**Redacted**]
    d.  
Satellite Level Test [**Redacted**]

The Contractor shall provide engineering and management support for the above
activities. The Integration and Test Manager shall be responsible to ensure that
the Contractor’s integration and test capabilities match the requirements of the
program. The Contractor shall accomplish the work associated with items a-b
above for all the Contractor supplied hardware/software.
Test reports shall consist of narrative descriptions of test observations and
discrepancies, as well as quantitative verification of test objectives.
9.2 Component / Subsystem Level Testing
Contractor shall perform all component / subsystem level testing per
environmental design and test specifications and the component / subsystem level
Requirements Verification and Compliance Matrix.
Contractor should perform appropriate parts / board-level analyses to ensure
that part-level or board level limits are not exceeded during component /
subsystem level testing. This analysis should be done for particularly sensitive
parts [**Redacted**].
Contractor should consider appropriate [**Redacted**].
9.3 Integration and Test
The following paragraphs describe Contractor responsibilities for Instrument I&T
activities.
9.3.1 Instrument Integration and Test Plan (CDIL PT-2)
The Contractor shall develop and maintain an Instrument Integration and Test
Plan. The test plan will include all integration and test activities up through
final acceptance.
The Instrument Integration and Test Plan shall:
[**Redacted**]
9.3.2 [**Redacted**]
[**Redacted**].
9.3.3 [**Redacted**]
[**Redacted**].
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

27



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

9.3.4 [**Redacted**]
[**Redacted**].
9.3.5 [**Redacted**]
[**Redacted**].
9.3.6 [**Redacted**]
[**Redacted**].
9.3.7 [**Redacted**]
[**Redacted**].
9.4 Post-Shipment Instrument Testing
The Contractor shall ship the Instrument to the SSI facility. The Contractor
shall perform post-shipment functional testing to verify the Instrument survived
shipment without damage.
SSI shall provide:
[**Redacted**].
9.5 Supporting Documents
The Contractor shall produce as a minimum the following support documents:

  a.  
Test Plans
       
Contractor shall produce all necessary component, subsystem, and instrument
level test plans. Each plan shall include a detailed test description explaining
the “what, how, and why” of each test including test set-up, test objectives,
requirements planned to be verified, and a listing of test cases to be executed.
The test description will also highlight [**Redacted**]. Test plans shall be
available for DigitalGlobe review. Test Plans shall be provided no later than
[**Redacted**] before the applicable Test Readiness Review (TRR).
    b.  
Test Procedures
       
Contractor shall produce all necessary component, subsystem, and instrument
level test and integration procedures. Each procedure should include a detailed
test description explaining the “what, how, and why” of each test. The test
description should also highlight [**Redacted**]. Test procedures will be
available for DigitalGlobe review prior to the test.
    c.  
Test Reports
       
Contractor shall produce all necessary component, subsystem, and instrument
level test reports. Each report shall include detailed descriptions of test
observations and discrepancies as well as quantitative verification of test
objectives. Test reports will be available for DigitalGlobe review after the
test. Test reports used for requirements verification shall be provided to
DigitalGlobe.

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

28



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

9.5.1 SSS and Instrument Level Test Matrix. (CDIL PT-3)
The Contractor shall produce and provide a Sensor Subsystem and Instrument Level
Test Matrix. The test matrix for each deliverable will identify which Instrument
Level Test procedures or portions of those procedures will be accomplished at
each test phase. [**Redacted**]. The Instrument Level Test phases typically
include:
[**Redacted**]
9.5.2 Calibration and Validation Plan Inputs (CDIL PT-4).
The Contractor shall provide pertinent information to support Instrument
Calibration and Validation [**Redacted**].
9.6 System Test Plans (CDIL PT-5)
The Contractor shall produce test plans for each SSS and Instrument Level Test
(see paragraph 9.5.1). The Contractor shall provide the test plans no later than
25 working days before the applicable test readiness review. DigitalGlobe shall
have approval over SSS and Instrument level test plans.
9.7 System Test Reports (CDIL PT-6)
[**Redacted**]
9.8 End-Item Data Package Reviews
The Contractor shall schedule an informal review of the End-Item Data Package
[**Redacted**]. The review shall include the following topics as a minimum:
[**Redacted**]
9.9 Test Reviews
The status of the Instrument shall be reviewed during the test phases of the
program as listed below. The Contractor shall produce a data package of review
material for each review.
[**Redacted**]
9.10 Un-Interruptible Power Supply
[**Redacted**].
9.11 Government Furnished Equipment
The contractor shall ensure that any required Government Furnished Equipment (or
suitable alternative equipment) is available as needed to support ITT’s part,
assembly, component, subsystem, and system test activities.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

29



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

10.0 Customer Furnished Equipment
The following paragraphs identify Customer Furnished Equipment (CFE) which are
also summarized in Attachment 2.
10.1 [**Redacted**]
[**Redacted**]
10.2 [**Redacted**]
[**Redacted**]
10.3 [**Redacted**]
[**Redacted**]
10.4 [**Redacted**]
[**Redacted**].
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

30



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

11.0 Storage and Delivery
11.1 General
The Contractor shall be responsible for storage, if required, and delivery of
the Instrument, in accordance with the following paragraphs.
11.2 Pre-Ship Review
The Contractor shall conduct a Pre-Ship Review after completion of all testing
and all Test Data Reviews for each Instrument. The Contract shall conduct the
PSR in accordance with typical aerospace industry practice. As a reference, the
Contractor should refer to [**Redacted**] for content, entry criteria, and exit
criteria. The PSR will not be considered complete until the following take
place:

  •  
All major outstanding actions from other reviews shall be closed

  •  
All requirements verification documentation shall be complete, delivered, and
accepted by the Customer

  •  
All CDIL items pertaining to the hardware being shipped shall be complete,
delivered, and accepted by the Customer

  •  
All major action items noted at the PSR shall be closed

11.3 Pre-Shipment Storage
In the event that a deliverable Instrument is completed prior to the
contractually scheduled delivery date, the Contractor shall provide, at its
cost, suitable environmentally controlled storage including temperature and
humidity monitoring and recording.
If shipment is delayed due to DigitalGlobe beyond the contractually scheduled
delivery date and the deliverable Instrument is complete, the Instrument shall
be placed in storage at DigitalGlobe’s expense.
11.4 Pre-Shipment Retest
Subject to the length of the storage period, appropriate maintenance and power
up of those units sensitive to inactivity shall be undertaken at the
Contractor’s discretion. Any items exhibiting signs of deterioration shall be
subject to appropriate follow up action according to the circumstances. All
instances shall be reported to DigitalGlobe.
A thorough re-test is required should the storage exceed [**Redacted**]. Details
shall be provided in the test requirements document. Appropriate follow up
action shall be taken, according to the circumstances, should any problems be
detected.
The re-test costs shall be at the Contractor’s expense if delay and retest were
caused by Contractor. The re-test costs shall be at DigitalGlobe’s expense if
delay and retest were caused by DigitalGlobe.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

31



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

11.5 Shipping and Delivery
[**Redacted**]. Shipment is the Contractor responsibility. Initial Acceptance by
DigitalGlobe will occur as defined in Section 1.1 Definitions.
12.0 Spacecraft System Integration and Test
The Contractor shall provide on-going support to the spacecraft integration and
test activity. Support shall include participation in program status meetings,
test data review, answering sensor operational questions, and participating in
troubleshooting and debug activities as required.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

32



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

13.0 Launch and Mission Support
The Contractor shall assist with launch and mission preparation and on-orbit
commissioning by providing the engineering services defined in the following
paragraphs.
13.1 Training
13.1.1 Training Materials (CDIL LM-1)
The Contractor shall develop a training package for each Instrument subsystem.
The training package will be based on the Subsystem Description Documents
(Paragraph 5.3.7) and include the same minimum information.
The training packages will be delivered on both paper and electronic media.
13.1.2 Training Sessions
For each subsystem, the cognizant Contractor subsystem engineer shall present
the training materials from paragraph 13.1.1 at DigitalGlobe’s facility in
Longmont, CO. DigitalGlobe will provide the conference room and necessary
projectors to support the presentation. DigitalGlobe reserves the right to
videotape the training sessions for the purpose of training future DigitalGlobe
personnel.
13.2 Command and Telemetry Handbook (CDIL LM-2)
The Contractor shall prepare a Command and Telemetry Handbook (C&TH). This
document shall provide a definitive listing of all Instrument telemetry and
commands with a full description for each. This shall include technical details
of the telemetry data structures e.g. word, sub frame, bit numbers etc. and the
range, resolution and units of analog measurement, calibration data.
13.3 Procedure Development Support
DigitalGlobe will generate the on-orbit procedures for the Instrument. The
Contractor shall understand the DigitalGlobe Concept-of-Operations and assist
the procedure development. The Contractor shall review DigitalGlobe developed
procedures for technical, operational, and safety concerns. [**Redacted**].
13.4 Commissioning Plan Development Support
The Customer will generate the commissioning plan for the Satellite, including
the Instrument. The Contractor shall assist the commissioning plan development.
This includes assisting with the definition of the nominal sequence of events,
required prerequisites, allowed out-of-sequence events, and required technical
support for each event. The Contractor shall review the Customer commissioning
plan for technical, operational, and safety concerns. [**Redacted**]
13.5 Anomaly Preparations
The Customer will generate anomaly resolution flow-charts. The Contractor shall
assist with the anomaly flow-chart development including defining the probable
anomalies and proper recovery actions/sequences. The Contractor shall review
Customer anomaly resolution flow-charts for technical, operational, and safety
concerns. This task will be on a time and materials basis.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

33



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

13.6 Mission Operations Support [**Redacted**]
For all subparagraphs in this Section, the Contractor shall, at Customer’s
request, review on-orbit telemetry for:

  a.  
The actual sequence of events against those planned and to provide comments and
explanations for any deviations.

  b.  
Subsystem operating parameters and compare them with the pre-flight or expected
values. Anomalies or values outside of established pre-launch criteria of the
Contractor controlled parameters shall be investigated by the Contractor,
including re-measurement, if required.

[**Redacted**]
13.6.1 Reserved
13.6.2 Satellite Commissioning
The Contractor shall support satellite commissioning. The Contractor shall
provide engineering staff as required to support subsystem initialization and
checkout until the satellite is commissioned. Barring anomalies, commissioning
activities will nominally occur between [**Redacted**] and [**Redacted**] hours
[**Redacted**] through [**Redacted**]. Commissioning activities will require
approximately [**Redacted**] days.
The Contractor shall provide off-hour, on-call engineering support during
commissioning. A 30-minute or less call-back response is required.
13.6.3 Validation and Calibration Support
The Contractor shall provide engineering staff as required to support subsystem
validation and calibration. Barring anomalies, validation and calibration
activities will nominally occur between [**Redacted**] and [**Redacted**] hours
[**Redacted**] through [**Redacted**]. Cal-Val activities will require
approximately [**Redacted**] days after the commissioning activities (13.6.2)
are complete.
13.6.4 On-Going Support
The Contractor shall provide on-going technical support to the mission for
[**Redacted**] after launch. A one-day or less callback response is required.
The Contractor should plan for a level of effort labor equivalent to
[**Redacted**] for [**Redacted**] months.
13.7 Software Test Bench
The Contractor shall maintain a test bench suitable for the development and
troubleshooting of the Instrument computer Flight Software. The bench will
include at a minimum:
[**Redacted**].
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

34



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

14.0 Reserved
15.0 Facilities
The Contractor shall provide all facilities necessary to perform the scope of
this SOW.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

35



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

Attachment 1: Contract Data Items List

                          Data       SOW             Item   Title   Ref  
Initial   Updates   Final
 
                       
Program Management
                       
PM-1
  Program Management Structure     4.2     [**Redacted**]   As req’d    
PM-2
  Master Program Schedule     4.4     [**Redacted**]   monthly    
PM-3
  Program Management Reviews     4.5.2     [**Redacted**]   monthly    
PM-4
  Component/Subsystem Design Review Listing     4.5.4     [**Redacted**]   As
req’d    
PM-5
  Component/Subsystem Test Readiness / Data Review Listing     4.5.5    
[**Redacted**]   As req’d    
PM-6
  Documentation Listing     4.6.3     [**Redacted**]   As req’d    
PM-7
  Action Item List     4.7     [**Redacted**]   As req’d    
PM-8
  Historical / Forecast Payments     4.8.1 4.8.2     [**Redacted**]   monthly  
 
PM-9
  Risk Management Report     4.10     [**Redacted**]   monthly    
 
                       
Design
                       
D-1
  System Requirements Review     5.2.a     [**Redacted**]        
D-2
  SSS PDR Data Package Telescope PDR Data Package     5.2.b     [**Redacted**]  
     
D-3
  SSS CDR Data Package Telescope CDR Data Package     5.2.c     [**Redacted**]  
     
D-4
  Requirements Verification Plan     5.3.1     [**Redacted**]        
D-5
  Instrument Level Requirements Verification/Compliance Matrix     5.3.2    
[**Redacted**]   As noted    
D-6
  Component / Subsystem Specifications     5.3.3     [**Redacted**]   CDR    
D-7
  Component / Subsystem Level RVCM     5.3.4     [**Redacted**]   As reqd    
D-8
  Drawings     5.3.5     [**Redacted**]   with EOs    

DigitalGlobe Proprietary and Confidential Use or disclosure of data is subject
to the restriction on the title page of this document.

 

Attch 1-1



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

                          Data       SOW             Item   Title   Ref  
Initial   Updates   Final
D-9
  System Budgets     5.3.6     [**Redacted**]   per schedule    
D-10
  Subsystem Description Documents     5.3.7     [**Redacted**]   PSR    
D-11
  Structural Analysis and Model     5.3.8.a     [**Redacted**]   As req’d    
D-12
  Thermal Analysis and Model     5.3.8.b     [**Redacted**]        
D-13
  Failure Modes and Effects and Criticality Analysis     5.3.8.c    
[**Redacted**]        
D-14
  Reliability Analysis and Model     5.3.8.d     [**Redacted**]        
D-15
  Optical Analyses and Model     5.3.8.e     [**Redacted**]        
D-16
  Instrument to Spacecraft ICD Verification Plan     5.3.9.1     [**Redacted**]
       
D-17
  Instrument to Spacecraft ICD RVCM     5.3.9.2     [**Redacted**]        
D-18
  Critical Items List     5.3.10     [**Redacted**]        
D-19
  Component Heritage Summary     5.3.11     [**Redacted**]        
D-20
  Engineering Reports and Data     5.3.12     [**Redacted**]        
D-21
  Flight Software Code     5.3.13.1     [**Redacted**]   As req’d    
D-22
  Decompression Source Code and Executable     .5.3.13.2     [**Redacted**]   As
revised    
D-23
  Decompressor User’s Manual     5.3.13.3     [**Redacted**]   As revised    
D-24
  Compressor Executable     5.3.13.4     [**Redacted**]   As revised    
D-25
  Compressor User’s Manual     5.3.13.5     [**Redacted**]   As revised    
D-26
  Composite Grounding Design     5.3.14     [**Redacted**]   As req’d    
D-27
  LOS Prediction Models     5.3.15     [**Redacted**]   As req’d    
D-28
  Use of Relays     5.3.16     [**Redacted**]   As req’d    
D-29
  Radiometric Calibration Data     5.3.17     [**Redacted**]        
D-30
  Spectral Performance Data     5.3.18     [**Redacted**]   As req’d when data
is collected    

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

Attch 1-2



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

                          Data       SOW             Item   Title   Ref  
Initial   Updates   Final
 
                        Product Assurance        
QA-1
  Product Assurance Plan & Supplier
Product Assurance Plan     6.1     [**Redacted**]   As req’d    
QA-2
  EEE Parts Listing     6.2.2     [**Redacted**]   See 6.2.2   See 6.2.2
QA-3
  Material Identification and Usage Listing     6.2.3     [**Redacted**]   As
req’d   Component EIDP
review
QA-4
  As built configured article list     6.3.1     [**Redacted**]        
QA-5
  Certificate of Conformance     6.3.2     [**Redacted**]        
QA-6
  End Item Data Package     6.3.3     [**Redacted**]        
QA-7
  Audit Results     6.4     [**Redacted**]        
QA-8
  Contamination Control Plan     6.5     [**Redacted**]   As req’d    
QA-9
  Failure Reports     6.6     [**Redacted**]   As req’d    
 
                        Procurement, Production & Test        
PT-1
  Program Subcontract Status Report     7.3     [**Redacted**]   monthly    
PT-2
  Instrument Integration and Test Plan     9.3.1     [**Redacted**]   As reqd  
 
PT-3
  Instrument Level Test Matrix     9.5.1     [**Redacted**]   As req’d    
PT-4
  Calibration / Validation Plan Inputs     9.5.2     [**Redacted**]   As req’d  
 
PT-5
  System Test Plans     9.6     [**Redacted**]   25 work days prior to TRR   TRR
PT-6
  System Test Reports     9.6     [**Redacted**]        
PT-7
  SSS Environmental TRR Data Package     9.9.a     [**Redacted**]       TRR
PT-8
  SSS Environmental Test Data Review
Data Package     9.9.b     [**Redacted**]        
PT-9
  Telescope Environmental TRR Data
Package     9.9.c     [**Redacted**]       TRR

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

Attch 1-3



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

                          Data       SOW             Item   Title   Ref  
Initial   Updates   Final
PT-10
  Telescope Environmental Test Data
Review Data Package     9.9.d     [**Redacted**]        
PT-11
  Pre-Ship Review Data Package     9.9.e     [**Redacted**]       PSR
PT-12
  Post-Shipment Test Data Review Data
Package     9.9.f     [**Redacted**]        
 
                        Launch and Mission    
LM-1
  Training Materials     13.1.1     [**Redacted**]   As revised    
LM-2
  Command &Telemetry Handbook     13.2     [**Redacted**]   As revised    

ATP is Authorization To Proceed. For instance, ATP +1m is 1 month after ATP.
DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

Attch 1-4



--------------------------------------------------------------------------------



 



(DIGITALGLOBE LOGO) [c07519c0751902.gif]   WV3 Instrument Statement of Work

Doc Number 10329744

Attachment 2: Customer Furnished Equipment

                  Item   Title   SOW Ref   Delivery Date
CFE-1
  [**Redacted**]     10.1     [**Redacted**]
CFE-2
  [**Redacted**]     10.2     [**Redacted**]
CFE-3
  [**Redacted**]     10.3     [**Redacted**]
CFE-4
  [**Redacted**]     10.4     [**Redacted**]

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

Attch 2-1



--------------------------------------------------------------------------------



 



      (DIGITAL GLOBE LOGO) [c07519c0751902.gif]   Exhibit 2 – Milestone Payment
and Termination Liability Schedule
Doc Number: 10330612

FOIA CONFIDENTIAL TREATMENT REQUESTED
 
PORTIONS OF THIS EXHIBIT MARKED BY ** HAVE BEEN OMITTED PURSUANT TO A  REQUEST
FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

                                                                               
      Total for     Termination   EDC Month   Finish Dates   P S - UID   Name  
Amount   Month   Liability [**Redacted**]   [**Redacted**]   [**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**] [**Redacted**]  
[**Redacted**]   [**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                        
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]          
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                        
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                        
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]          
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                        
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                        
[**Redacted**]
  [**Redacted**]                                        
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                

 





--------------------------------------------------------------------------------



 



      (DIGITAL GLOBE LOGO) [c07519c0751902.gif]   Exhibit 2 – Milestone Payment
and Termination Liability Schedule
Doc Number: 10330612

                                                                               
      Total for     Termination   EDC Month   Finish Dates   P S - UID   Name  
Amount   Month   Liability [**Redacted**]   [**Redacted**]   [**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                        
[**Redacted**]
  [**Redacted**]                                        
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                        
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                        
[**Redacted**]
  [**Redacted**]                                        
[**Redacted**]
  [**Redacted**]                

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

2



--------------------------------------------------------------------------------



 



Exhibit 2 – Milestone Payment and Termination Liability Schedule

(DIGITALGLOBE LOGO) [c07519c0751902.gif]   Doc Number: 10330612

                                                  EDC Month   Finish Dates   P S
- UID   Name   Amount   Total for Month   Termination Liability                
       
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                        
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                        
[**Redacted**]
  [**Redacted**]                

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

3



--------------------------------------------------------------------------------



 



Exhibit 2 – Milestone Payment and Termination Liability Schedule

(DIGITALGLOBE LOGO) [c07519c0751902.gif]   Doc Number: 10330612

                                                  EDC Month   Finish Dates   P S
- UID   Name   Amount   Total for Month   Termination Liability [**Redacted**]  
[**Redacted**]   [**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                                 [**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                
[**Redacted**]  
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                        
[**Redacted**]
  [**Redacted**]                 [**Redacted**]   [**Redacted**]  
[**Redacted**]  
[**Redacted**]
  [**Redacted**]   [**Redacted**]   [**Redacted**]                        
[**Redacted**]
  [**Redacted**]                                        
 
  Total:   $ 126,500,000          

DigitalGlobe Proprietary and Confidential
Use or disclosure of data is subject to the restriction on the title page of
this document.

 

4



--------------------------------------------------------------------------------



 



FOIA CONFIDENTIAL TREATMENT REQUESTED
 
PORTIONS OF THIS EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
Exhibit 3 to Agreement #60151
Document Number 10329748
Exhibit 3 to Agreement # 60151
WORLDVIEW 3 INSTRUMENT SOFTWARE LICENSE AGREEMENT
THIS LICENSE AGREEMENT (“License”) made this xxth day of August, 2010
(“Effective Date”) by and between ITT Space Systems, LLC, having an office at
1447 St. Paul Street, Rochester, New York, 14621 (hereinafter called
“Contractor”) and DigitalGlobe, Inc., having an office at 1601 Dry Creek Drive,
Suite 260, Longmont, Colorado 80503 (hereinafter called “Customer”). As used in
this License Agreement, “Party” means either Customer or Contractor as
appropriate, and “Parties” means Customer and Contractor.
WHEREAS, Contractor has developed flight and ground computer software and source
code that is required to support the WorldView 3 (“WV3”) Instrument being built
by Contractor under the Instrument Purchase Agreement #60151 (the “Agreement”);
and
WHEREAS, Contractor is willing to grant Customer a license to use the WV3
INSTRUMENT FLIGHT SOFTWARE and Customer desires to be granted a license to use
the WV3 INSTRUMENT FLIGHT SOFTWARE and Source Code for its use in association
with [**Redacted**] WV3 Instrument, which it is purchasing under the Agreement;
and
WHEREAS, the Parties desire to set forth the rights granted with respect to the
WV3 INSTRUMENT FLIGHT SOFTWARE and Instrument Ground Operations Software.
NOW THEREFORE, for good and valuable consideration set forth in the Agreement,
and in consideration of the mutual terms and conditions herein contained, the
Parties agree as follows:
1. Description of Licensed Materials
The licensed materials consist of Contractor’s WV3 Instrument and Instrument
Ground Operations Software, including the software as hosted on the WV3
Instrument, as well as any Contractor-provided Ground Operations Software such
as but not limited to the Decompression Software. Licensed materials are:
[**Redacted**]
2. Right to Use
Subject to the terms, conditions and limitations of this License, Contractor
hereby grants to Customer and Customer hereby accepts a [**Redacted**] license
to use:

  (a)  
the Flight Software in the WV3 Instrument; and

  (b)  
the Ground Software in the ground processing equipment used for the WV3
Satellite at any Customer facility, any US government-owned ground station, and
any facility that supports Customer’s Direct Access Program.

 





--------------------------------------------------------------------------------



 



Exhibit 3 to Agreement #60151
Document Number 10329748
Customer shall have no right [**Redacted**] to Software or Source Code or
[**Redacted**] with other computer [**Redacted**] other than as needed to
support the operations of the WorldView 3 Instrument, . Customer expressly
agrees that it shall not use the [**Redacted**] contained in the Software or the
Source Code except for the purposes and uses authorized by this License.
3. Confidentiality
The Software and Source Code are valuable assets to Contractor and are
Contractor’s confidential and proprietary information. The Non-Disclosure
Agreement that the Parties entered into pursuant to Article 27.15 of the
Agreement will govern the obligations of the Parties with respect to the
treatment of the confidential Software and Source Code. The period limiting the
use and disclosure of the Software and Source Code is extended to [**Redacted**]
after the the WorldView 3 Satellite is no longer in operation.
The provisions of this clause (3. Confidentiality) shall survive the completion
and/or termination of this License and/or the Agreement.
4. Copying and Modifications

  (a)  
Customer may make copies of the Software in machine-readable form and Source
Code in support of its own use of the Software and Source Code as permitted by
this License Agreement, provided all copyright notices and
confidential/proprietary markings are maintained and reproduced.

  (b)  
Customer may not remove, must reproduce and include all copyright notices and
confidential/proprietary notices of Contractor on any copy of all or any portion
of the Software. All copies shall be subject to the terms and conditions of this
License.

  (c)  
Customer may distribute the Software or the Source Code only to a third party
(the “Sublicense”) engaged by Customer to support the WV-3 Satellite and ground
processing associated with the WV-3 Satellite, including; a. U.S.
government-owned ground stations and b. ground stations associated with
Customer’s Direct Access Program, provided that (1) Sublicensee agree to be
bound by all obligations, restrictions, and limitations set forth in the License
Agreement: provided, however, that such Sublicensee shall have no right to
further sublicense or distribute the Software or the Source Code to any other
third party; and (2) Customer notifies Contractor of the identities of such
Sublicensees.

  (d)  
In the event that the Flight Source Code is released to Customer pursuant to the
terms of the Escrow account, Customer may make modifications to the Flight
Software after the WV3 Instrument has been launched. Such modifications may
correct defects in the Flight Software, or may provide software
[**Redacted**]condition s, which occur, or may represent enhancements as
warranted to improve [**Redacted**] operations. If requested by Contractor,
Customer shall provide to Contractor a report of the modifications, which may be
a copy of the modified Software or Source Code, as applicable, or a list of the
changes.

  (e)  
Customer may use the Ground Software or Source Code, including [**Redacted**],
at any time to develop ground operations software, including ground operations
software in support of: a. U.S. government-owned ground station(s) and/or b.
Customer’s Direct Access Program, for the WV3 Instrument being built for
Customer by Contractor.

CONFIDENTIAL AND PROPRIETARY

 

Page 2 of 4



--------------------------------------------------------------------------------



 



Exhibit 3 to Agreement #60151
Document Number 10329748
5. Ownership
Customer agrees that [**Redacted**] of the Software or the Source Code or any
copyright rights therein. Title to and ownership of the Software and the Source
Code furnished to Customer and all copyright rights herein are, and shall at all
times remain, the property [**Redacted**].
Customer shall retain sole title or ownership to any enhancements made to the
Software in accordance with Section 4 of this License.
6. Transfer of Rights
Customer shall not sell, assign or otherwise transfer its right to use the
Software or Source Code to a third party except upon the conditions identified
in Article 27.1 (Assignment) of the Agreement.
7. Consideration
The Software and the Source Code are furnished in association with the delivery
by Contractor of certain equipment and services under the Agreement. No separate
consideration is provided for the rights granted hereunder, and accordingly this
license shall be royalty free.
8. Terms and Termination

  (a)  
This License Agreement shall extend for the duration of WV3 Satellite
development, launch, and on-orbit operations and shall be extended for an
additional term only upon mutual written agreement by the Parties. However, in
the event that Customer procures and then launches additional WorldView
Instruments, upon mutual written agreement of the Parties, this License shall be
extended for the development, launch, and on-orbit operations of such
Instruments being built for Customer by Contractor.

  (b)  
Contractor shall be entitled to terminate Customer’s rights under this License
Agreement in the event Customer is in material breach of any of the terms and
conditions of this License. In the event of termination of this License for any
reason, Customer shall, except to the extent Software has been incorporated into
satellites already launched by Customer or in operational elements of Customer
ground system, promptly either return the Software and Source Code to
Contractor, or at the request of Contractor, destroy the Software and Source
Code and all copies, including the archived copy referenced in Section 4(a)
above, and certify in writing to Contractor that such has been done, and
Customer shall make no further use of the Software or Source Code.

9. Proprietary Rights
The Software and the Source Code are valuable assets of Contractor and are
Contractor’s proprietary and confidential information. Customer agrees not to
attempt to reverse engineer, recompile, disassemble or rewrite the Software or
the Source Code or any portion thereof except as permitted by the terms of this
License.
10. Export Control
If the Software or the Source Code is exported outside the United States,
Customer has the sole responsibility and obligation to obtain all necessary
consents, licenses and/or approvals which may be required in connection
therewith.
CONFIDENTIAL AND PROPRIETARY

 

Page 3 of 4



--------------------------------------------------------------------------------



 



Exhibit 3 to Agreement #60151
Document Number 10329748
11. Construction
This License has been negotiated by the respective Parties hereto and the
language of this License shall not be construed for or against any Party as a
result of the Party having drafted this License.
12. Entire Agreement
This License constitutes the entire understanding of the Parties with respect to
the subject matter of this License and supersedes all prior contemporaneous
agreements or understandings. By signing this License each Party represents to
the other that it has the authority to sign and that this License is enforceable
against it in accordance with its terms.
IN WITNESS WHEREOF, the Parties have signed this License on the date set forth
below:

                      DIGITALGLOBE, INC.       ITT SPACE SYSTEMS, LLC    
 
                    [**Redacted**]      

CONFIDENTIAL AND PROPRIETARY

 

Page 4 of 4